EXHIBIT 10.17

 

This agreement (sometimes referred to as the “Content Integration Agreement”) is
made as of February 27, 2002 (“Effective Date”), by and between CenterSpan
Communications Corp., 7175 NW Evergreen Parkway, Suite 400 Hillsboro, Oregon
97124 (hereinafter “Subscription Service Agent”, “CenterSpan” or “you”) and Sony
Music, a Group of Sony Music Entertainment Inc., 550 Madison Avenue, New York,
New York  10022-3211 (hereinafter “Sony”, “we” or “us”).

 

WHEREAS Sony is in the business of, inter alia, developing, producing,
marketing, promoting, distributing and otherwise exploiting recorded music;

 

WHEREAS Subscription Service Agent would like to integrate, inter alia, the Sony
Materials, along with Recordings embodying the featured musical performances of
musical recording artists that are not Sony Artists and other graphic, textual
and multimedia materials, into the Service;

 

WHEREAS Sony would like to, inter alia, sell Streams and Conditional Downloads
of Sony Cleared Recordings to consumers via the Service;

 

WHEREAS Subscription Service Agent desires to act as Sony’s agent in connection
with the sale of Streams and Conditional Downloads of the Sony Cleared
Recordings to consumers via the Service;

 

WHEREAS Sony desires to appoint Subscription Service Agent as Sony’s agent on
the terms and conditions set forth in this Content Integration Agreement;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.      DEFINITIONS

 

1.01.     “Above the Fold” shall mean situated within the portion of a Web Page
that is designed to be visible to end users on a standard computer screen with a
resolution of 800 pixels by 600 pixels without requiring such end users to
scroll horizontally or vertically through the Web Page concerned.

 

1.01.1.  “Adjusted Gross Revenue” shall have the meaning assigned to such term
in section 6.03(b)(12) below.

 

1.02.     “Advance” shall mean a prepayment of Service Fees (as defined in
subparagraph 6.03(a) below), including for the avoidance of doubt and without
limitation, the Execution Advances and the Anniversary Advances (together, the
“Syndication Advances”) payable pursuant to Schedule A attached hereto. 
Subscription Service Agent may recoup Advances solely from Service Fees to be
paid or accrued to or on behalf of Sony pursuant to this Content Integration
Agreement.   Except as and to the extent, if at all, expressly provided
elsewhere herein, Advances paid under this Content Integration Agreement shall
not be returnable to Subscription Service Agent or any other Person.

 

--------------------------------------------------------------------------------


 

1.02.1.  “Advertisements” shall have the meaning assigned to such term in
section 6.03(b)(1) below.

 

1.02.2.  “Affiliate” shall mean, with respect to any specified Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common ownership or control with, or is
owned or controlled by, such specified Person.  As used in this definition, the
term “control” (including the terms “controlling”, “controlled by” and “under
common control with”) of a Person means the ownership of at least fifty percent
(50%) of the equity of such other Person.

 

1.03.     “Agent Servers” shall mean the computer servers located in the
Territory utilized by the Subscription Service Agent in connection with the
Service, including, for the avoidance of doubt, such computer servers that are
so-called “seeding peers”.

 

1.04.     “Aggregate Information” shall mean such information concerning the
usage habits, patterns and/or demographic classification of End Users as a group
without specifying the identity of any individual End Users, to the extent such
information is compiled by or made available to CenterSpan.  Aggregate
Information shall include such items and categories of such information as
CenterSpan and Sony shall mutually determine in good faith from time-to-time
during the Term.  For the avoidance of doubt, examples of items and categories
of information that may constitute “Aggregate Information” may include
information regarding an End User’s postal code, connection speed, ISP,
household income and use of Recordings on the Service.

 

1.04.1.  (a)     “Album” shall mean one (1) or more audio-only Records, at least
forty (40) minutes in playing time and embodying at least eight (8) different
musical compositions sold by Sony in a single package for sale through normal
retail channels (as that term is commonly used in the U.S. phonograph record
industry).  (b) “Single” - a vinyl audio-only Record not more than seven (7)
inches in diameter, or the equivalent in non-vinyl configurations.  (c)
“Twelve-inch Single” - an audio-only Record which contains not more than three
(3) Sides of different Compositions.  (d) “Extended Play Record” or “EP” - an
audio-only Record which contains four (4) or more Sides of different
Compositions but does not constitute an Album.

 

1.04.2.  “Applicable Percentage” shall have the meaning assigned to such term in
section 6.03(b)(11).

 

1.05.     “Approved Electronic Device” shall mean an Electronic Device approved
by Sony in writing in advance in each instance for use in connection with the
delivery of Sony Materials to End Users via the Service.

 

2

--------------------------------------------------------------------------------


 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

1.06.     “Approved Playback Format” shall have the meaning assigned to such
term in section 5.01(a)(ii) below.

 

1.06.1.  “Approved Streaming Format” shall have the meaning assigned to such
term in section 5.01(a)(i) below.

 

1.07.     “Approved Media Player” shall have the meaning assigned to such term
in section 5.06(b)(3) below.

 

1.08.     “Approved Security Features” shall have the meaning assigned to such
term in subparagraph 5.01(b) below.

 

1.09.     “Bounties” shall have the meaning assigned to such term in section
6.03(b)(2) below.

 

1.10.     “Buy Link” shall mean an active Link on the Service Site or
Syndication Agent Site, as the case may be, which links such Service Site to a
Web Site created, maintained and hosted by an authorized reseller of Phonograph
Records in the United States or Canada, as the case may be, that processes and
fulfills mail order sales of the Phonograph Records embodying Recordings that
are Streamed or Conditionally Downloaded to End Users in the United States or
Canada, as the case may be.

 

1.11.     “Canadian Authorized Recordings” shall mean those audio-only, stereo
Recordings: (i) that are embodied on Albums, Singles and EPs released by Sony’s
principal Licensee in Canada for the distribution of Phonograph Records in
Canada for distribution through normal retail channels (as that term is
understood in the U.S. Phonograph Record industry) in Canada and are listed in
such Licensee’s then most recent active Canadian product catalog (i.e. the
product catalog currently known as the “Sony Music Canada Catalogue”), as such
catalog is updated from time to time throughout the Term; and (ii) in respect of
which the sound recording public performance and sound recording reproduction
rights have been obtained under the copyright laws of Canada and such Licensee’s
recording and other applicable rights acquisition agreement(s), as applicable;
and (iii) which are not otherwise excluded under paragraph 3.03 or section
4.03(e)(2) below.

 

1.11.1.  “Canadian Cleared Recordings” shall mean those audio-only, stereo
Recordings: (i) that are Canadian Authorized Recordings; and (ii) in respect of
all Publishing Rights have been obtained.  For the avoidance of doubt, Canadian
Cleared Recordings shall only be accessible by Canadian End Users.

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

3

--------------------------------------------------------------------------------


 

1.11.2.  “Canadian End User” shall mean, at any particular time, any Person who
(i) has registered with Subscription Service Agent a valid billing address that
is in Canada, (ii) either (A) subscribes to the Service either through the
Subscription Service Agent or a Syndication Agent and uses the Service solely
for personal, non-commercial use or (B) is otherwise eligible to subscribe to
the Service but is given access to the Service either through Subscription
Service Agent or a Syndication Agent for a limited, free-trial membership, (iii)
has registered for and been assigned by you a User Account, (iv) has been
assigned a unique password by Subscription Service Agent in respect of each User
Account which must be correctly entered prior to the commencement of any period
during which such Person is permitted to access the Service (i.e., Persons that
do not have such a unique password cannot access the Service) and (v) remains in
good standing pursuant to the Service’s terms of service and privacy policy.

 

1.11.2.  “Canadian Street Date” shall have the meaning assigned to such term in
subsection 3.03(c)(1)(ii) below.

 

1.12.     “Change of Control” shall mean the occurrence of any of the following
events:

 

(a)   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

(b)   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

1.12.1.  “Composition” shall mean (i) a single musical composition, irrespective
of length, including all spoken words and bridging passages, or (ii) a spoken
word or dramatic work (or portion thereof), irrespective of length, that is
thematically related and embodied by Sony in an Album as a separate so-called
“track” (as that term is understood in the United States Phonograph Record
industry).

 

1.13.     “Conditional Download” shall mean a digital file containing a
digitized copy of a Sony Cleared Recording that is accessed by an End User from
the Service that is subject to the following limitations and restrictions: (i)
the digital copy resulting from such Download may reside solely on the hard
drive of one (1) Approved Electronic Device owned or controlled exclusively by
the End User that has requested the digital file concerned, either directly or
indirectly, and cannot be retransmitted, moved or otherwise copied to any other
computer hard drive or other digital storage device by any Person, including,
without limitation, any portable device; (ii) the digital copy will
automatically be permanently

 

--------------------------------------------------------------------------------

*Confidential Portions Omitted.

 

4

--------------------------------------------------------------------------------


 

disabled and/or permanently erased from such hard drive of such End User’s
Approved Electronic Device (as applicable) upon the expiration or termination of
the End User’s subscription to the Service; (iii) the digital copy will
automatically be permanently disabled and/or permanently erased from the hard
drives of the Approved Electronic Devices of all End Users immediately upon the
termination or expiration of the Term or upon the occurrence of an event
hereunder that excludes the Sony Cleared Recording in question from the scope of
the Grant of Rights; (iv) the digital copy will be encoded with a digital rights
management specification that (A) complies in all respects with the provisions
of Article 5 below, and (B) complies with any other limitations or restrictions
which may be provided for pursuant to this Content Integration Agreement, or
otherwise agreed to between the parties hereto.  For the avoidance of doubt, a
digital file containing a digitized copy of a Sony Cleared Recording shall not
fail to qualify as a Conditional Download by reason, alone, that an End User can
create an analog copy thereof by utilizing an analog audio output jack resident
on the Approved Electronic Device concerned.

 

1.14.     “Conditionally Download” shall mean the act or process of receiving a
Conditional Download.

 

1.14.1   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

1.15.     “Default Event” shall have the meaning assigned to such term in
subparagraph 11.01(b) below.

 

1.16.     Omitted without implication.

 

1.17.     Omitted without implication.

 

1.18.     Omitted without implication.

 

1.19.     Omitted without implication.

 

1.20.     Omitted without implication.

 

1.21.     “Domain Names” shall mean uniform resource locators (“URLs”)
registered with any duly authorized internet domain name registry (e.g., Network
Solutions, Inc.).

 

1.22.     “Download” (as a noun) shall mean an electronic transmission and
delivery of digital data that is transferred from a central server or the
computer hard drive owned or controlled exclusively by another End User (i.e.,
so-called “peer-to-peer file sharing”) to the End User through the Electronic
Medium which results in the creation of an Electronic Digital Copy of the item
of content concerned.

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

5

--------------------------------------------------------------------------------


 

 

1.23.     “Download” or “Downloading” (used as a verb or gerund) shall mean the
process of creating Downloads.

 

1.24.     “Downloadable” shall mean the capability of resulting in a Download.

 

1.25.     “Ephemeral Copy” shall have the meaning assigned to such term in
section 3.01(b)(1) below.

 

1.26.     “Electronic Device” shall mean any medium or device designed to (i)
accept input of digital data; (ii) process that input through computer programs
and other sets of instructions that control the operation of such electronic
device; (iii) accurately count and report the number of performances of each
Recording to the extent necessary to prepare Service Fee Reports and otherwise
comply with the Subscription Service Agent’s reporting obligations hereunder;
and (iv) produces output and causes a desired result which enables a Person
utilizing such device to perceive a copy or performance, as the case may be, of
the content embodied in the digital data transmission concerned.

 

1.27.     “Electronic Digital Copy” shall mean a copy (other than a Conditional
Download or an Ephemeral Copy) of any content, including without limitation the
Sony Materials, in a digital format.  A temporary copy of content resident on a
machine or device while waiting to be transferred between two (2) locations in
the same machine or device in a manner that is substantially contemporaneous
with the transmission of such copy, as in the case of “buffering” or “caching”
during the transmission of a Stream and a temporary Partial Data Cache resident
in a so-called “obfuscated cache” (as described with greater particularity in
the Technical Specifications attached hereto) located in a machine or device
while waiting to be transferred or potentially transferred from one (1) End User
to another End User via so-called “peer-to-peer file sharing,” respectively,
shall not, for that reason alone, constitute an “Electronic Digital Copy” of the
content concerned.

 

1.28.     “Electronic Medium” shall mean the subset of the Internet presently
known as the World Wide Web and any other public or private data networks
utilized to provide Internet connectivity to consumers, any digital telephone
network, any digital cable television distribution platform, and any digital
satellite television platform that primarily delivers audiovisual materials.

 

1.29.     “End User” shall mean, at any particular time, any Person who (i) is
located in the Territory, (ii) either (A) subscribes to the Service either
through the Subscription Service Agent or a Syndication Agent and uses the
Service solely for personal, non-commercial use or (B) is otherwise eligible to
subscribe to the Service but is given access to the Service either through
Subscription

 

6

--------------------------------------------------------------------------------


 

Service Agent or a Syndication Agent for a limited, free-trial membership, (iii)
has registered for and been assigned by you a User Account, (iv) has been
assigned a unique password by Subscription Service Agent in respect of each User
Account which must be correctly entered prior to the commencement of any period
during which such Person is permitted to access the Service (i.e., Persons that
do not have such a unique password cannot access the Service) and (v) remains in
good standing pursuant to the Service’s terms of service and privacy policy.

 

1.30.     “End User Information” means, collectively, Aggregate Information and
Personal Information whether such information is in oral, or human readable
and/or machine readable form.

 

1.31.     “Entity” shall mean any general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
cooperative, association or other business organization.

 

1.32.     “Equity Consideration” shall have the meaning assigned to such term in
subparagraph 6.02(a).

 

1.33.     “Extranet” shall have the meaning assigned to such term in
subparagraph 7.01(a) below.

 

1.33.1.  “Functionality Specifications” shall mean the functionality
specifications and mock-ups of the Service attached hereto as Exhibit A-1.

 

1.34.     “GAAP” shall mean generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, which are in effect
from time to time.

 

1.35.     “Grant of Rights” shall have the meaning assigned to such term in
subparagraph 3.01(a) below.

 

1.35.1.  “Gross Margin” shall have the meaning assigned to such term in section
6.03(b)(3) below.

 

1.35.2.  “Gross Revenue” shall have the meaning assigned to such term in section
6.03(b)(1) below.

 

1.36.     “Home Page” shall mean the individual Web Page of a Web Site intended
by the Person maintaining the Web Site concerned to be the first Web Page viewed
by end-users accessing such Web Site.

 

1.36.1.  “Imported Recordings” shall mean audio or audiovisual recordings for
which you have not secured the sound recording public performance and sound
recording reproduction rights from the Person owning or controlling the
applicable sound recording copyright therein necessary to exploit such recording
in connection with the Service.

 

7

--------------------------------------------------------------------------------


 

1.37.     “Launch Date” shall mean the date that is the earlier of [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

1.37.1.  “Licensee” shall mean a licensee of rights from Sony, including,
without limitation, wholly or partly owned subsidiaries, affiliates and other
divisions and components of Sony Music Entertainment Inc.

 

1.38.     “Link” shall mean an embedded icon, object, graphic or text within a
Web Page that consists of a hypertext pointer to the URL of another Web Page.

 

1.39.     Omitted without implication.

 

1.40.     Omitted without implication.

 

1.41.     “Media Player” shall have meaning assigned to such term in section
5.06(b)(1) below.

 

1.41.1.  “Minimum Monthly Amount” shall have the meaning assigned to such term
in section 6.03(b)(5) below.

 

1.41.2.  “Monthly Playback Number” shall have the meaning assigned to such term
in section 6.03(b)(6) below.

 

1.41.3.  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

1.41.4.  “New Recordings” shall mean Recordings released by Sony on Phonograph
Records for sale through normal retail channels in the United States after the
Effective Date or by Sony’s principal Licensee in Canada on Phonograph Records
for sale through normal channels in Canada after the Effective Date.

 

1.41.5.  “Net Advertising Revenue” shall have the meaning assigned to such term
in section 6.03(b)(7) below.

 

1.41.6.  “Network Syndication Agent” shall mean a Rank 1 Network Syndication
Agent, Rank 2 Network Syndication Agent or Rank 3 Network Syndication Agent.

 

1.41.7.  “Online Retailer Syndication Agent” shall mean a Syndication Agent that
is actively engaged in the merchandising, marketing or promotion of the sale of
Records via the Electronic Medium, either in whole or in part.

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

8

--------------------------------------------------------------------------------


 

1.41.8.  “Partial Data Cache” shall mean a single, encrypted digital file
containing a portion of a digitized copy of a Sony Cleared Recording, which,
solely when combined with not less than five (5) other single, encrypted digital
files each, respectively, containing a different non-overlapping portion of a
digitized copy of the Sony Cleared Recording concerned, with the aid of an
Approved Electronic Device, enables the Sony Cleared Recording to be perceived
by such End User as a Stream of such Sony Cleared Recording or stored as a
Conditional Download embodying such Sony Cleared Recording.  Without limiting
the generality of the foregoing, each Partial Data Cache shall be subject to the
following limitations, restrictions and attributes: (i) the digital file may
reside solely on the hard drive of an Approved Electronic Device owned or
controlled exclusively by the End User in a so-called “obfuscated cache” (as
described with greater particularity in the Technical Specifications attached
hereto), (ii) the digital file cannot be retransmitted, moved or otherwise
copied to any other computer hard drive or other digital storage device by any
Person, including, without limitation, any portable device except to the
Approved Electronic Device of another End User in a so-called “obfuscated cache”
(as described with greater particularity in the Technical Specifications
attached hereto); (iii) the Sony Materials embodied in the digital file cannot
be perceived as Sony Materials, whether directly or with the aid of an Approved
Electronic Device, without first verifying that the Person seeking access is an
End User in good standing for the online session concerned and without receiving
from the Service the other such non-overlapping portions of the Sony Cleared
Recording concerned that corresponds to the digital file concerned; (iv) each
Partial Data Cache shall be transferred solely under the control and authority
of Subscription Service Agent, and solely to End Users in good standing; (v)
Subscription Service Agent shall track where each digital file resides at all
times; and (vi) the digital copy will be securely protected so that it (A)
complies in all respects with the provisions of Article 5 below, (B) utilizes
effective technological means designed to prevent Persons from editing, changing
or removing any part of the Sony Materials contained therein or from making a
copy (including an Electronic Digital Copy) thereof, or from moving or
transferring such file to an Electronic Device that is not an Approved
Electronic Device, and (C) complies with any other limitations or restrictions
which may be provided for pursuant to this Content Integration Agreement, or
otherwise agreed to between the parties hereto.

 

1.42.     “Permitted Portable Device” means an End User’s SDMI-compliant
portable Electronic Device that is capable of storing and playing the Sony
Materials in accordance with and subject to the terms and conditions of this
Content Integration Agreement and is an Approved Electronic Device hereunder.

 

1.43.     “Person” shall mean any individual and any Entity, and their
respective heirs, executors, administrators, legal representatives, successors
and assigns.

 

9

--------------------------------------------------------------------------------


 

1.44.     “Personal Information” means information about each individual End
User from which it is possible to ascertain the identity of such End User,
including, without limitation (i) the End User’s name, (ii) the End User’s
mailing address (including, without limitation, the End User’s zip or postal
code or equivalent) and electronic mail address and (iii) the End User’s
personally identifiable transaction data (e.g., credit card number and titles of
Records purchased).  Notwithstanding the foregoing or anything elsewhere herein,
CenterSpan shall not be obligated to utilize Personal Information for any
purpose other than enforcing and protecting the rights, restrictions and
limitations set forth herein by taking appropriate actions in connection with
individual End Users and potential End Users that have or allegedly have
violated (or that CenterSpan should have known have or allegedly have violated)
CenterSpan’s End User license agreement or other terms of service governing
usage of the Service or the terms, conditions and limitations set forth herein
regarding uses of Recordings as and to the extent permitted herein.

 

1.45.     “Phonograph Record” shall mean a Record as embodied by the
manufacturer and/or distributor in a physical, non-interactive Record
configuration (e.g., vinyl LP’s, cassettes, compact discs, videocassettes) prior
to its distribution to the consumer, as opposed to the transmission or
communication of a Record to the consumer prior to being embodied in a physical
Record configuration, whether or not it may at some point be embodied in a
physical Record configuration, by the consumer or under the consumer’s direction
or control.

 

1.45.1.  “Playback” (as a noun) shall mean a single, encrypted digital
transmission of a Sony Cleared Recording to an End User via a Conditional
Download, through an Approved Playback Format, whereby such transmission is
contemporaneous with the performance of the Recording embodied therein and
which, in all cases, cannot be digitally copied, duplicated or stored in any
manner or medium in whole or in part, directly or indirectly.

 

1.45.2.  “Playedback” (as a verb) means the act or process of having transmitted
Playbacks solely through an Approved Playback Format.

 

1.46.     “Procedures Report” shall have the meaning assigned to such term in
paragraph 6.06 below.

 

1.46.1.  “Prohibited Digital Output” shall mean a digital output that forms a
part of an Electronic Device that is capable of rendering or transmitting
unencrypted digital data containing a Conditional Download or a Partial Data
Cache that is not subject to the Approved Security Features at a transfer rate
that is faster than so-called “real time” (e.g., capable of a transferring a
Record that is intended to have a playing time of sixty (60) minutes in less
than that amount of time).

 

10

--------------------------------------------------------------------------------


 

1.46.2.  “Publishing Costs” shall mean all actual, out-of-pocket costs paid to
music publishers or applicable rights societies with jurisdiction over
reproduction rights in connection with exercising: (i) Publishing Rights and
(ii) the rights, consents, licenses and permissions necessary for the mechanical
reproduction of musical compositions embodied in all Recordings (other than Sony
Cleared Recordings and Sony Authorized Recordings) in connection with the
Service.

 

1.46.3.  “Publishing Rights” shall mean all rights, consents, licenses and
permissions necessary for the mechanical reproduction of musical compositions
embodied in Sony Authorized Recordings in connection with the Service.

 

1.46.4.  “Publishing Rights Date” shall mean the date is nine (9) months after
the Effective Date.

 

1.46.5.  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

1.46.6.  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

1.46.7.  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

1.46.8.  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

1.47.     “Record(s)” shall mean all forms of reproductions, transmissions or
communications of Recordings now or hereafter known, manufactured, distributed,
transmitted or communicated primarily for home use, school use, jukebox use or
use in means of transportation.

 

1.48.     “Recording” shall mean a recording of sound (by any method and on any
substance or material, or in any other form or format, whether now or hereafter
known, which is used or useful in the recording, production and/or manufacture
of Records) embodying the performance of a single Composition.

 

1.48.1.  “Record Labels” shall mean any Person owning or controlling multiple
Recordings featuring the performances of a reasonably significant number of
recording artists (including, but not limited to, EMI Recorded Music, BMG
Entertainment, Universal Music Group, Warner Music Group, Zomba Records
Corporation) and any of Affiliate of any such Person.

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

11

--------------------------------------------------------------------------------


 

1.49.     “Service” shall mean the interactive subscription music service owned
and operated by Subscription Service Agent conforming to the Technical
Specifications, which:

 

(a)   is accessible exclusively by End Users, exclusively through the Service
Site and the Syndication Agent Sites via a maximum of [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC]* Approved Electronic Devices at any
one time per User Account; provided, however, that in respect of any particular
User Account, (x) no more than [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE SEC]* such Approved Electronic Devices may be an Approved
Electronic Device described in clause (i) of paragraph 1.05 above and (y) no
particular End User may utilize [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE SEC]* or more of the Approved Electronic Devices described
in clause (ii) of paragraph 1.05 above or [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE SEC]* or more of the Approved Electronic Devices
described in clause (iii) of paragraph 1.05 above;

 

(b)   subject to paragraph 8.01 below, is marketed exclusively under the name
“scour”, “C-Star” or such other name as may be adopted by Subscription Service
Agent in connection with a substantial portion of its business, provided that
such other name may not be construed by a reasonable Person as disparaging to
Sony, its Affiliates and/or any of the Sony Parties, artists, producers, mixers,
remixers or other Persons that contributed to the recording of the Sony Cleared
Recordings transmitted via the Service;

 

(c)   offers, inter alia, an End User the opportunity to receive one or more
Stream(s) and/or Conditional Downloads of the Sony Cleared Recordings from the
Agent Server (or, in the case of so-called “peer to peer file sharing”, from an
Approved Electronic Device of another End User in full compliance with the terms
of this Content Integration Agreement) promptly following such End User’s
specific request or demand therefor and prohibits the use of Imported Recordings
(except as expressly permitted under paragraph 5.06 below); provided that the
copies of each Sony Cleared Recording received by End Users must be initially
delivered via the Agent Servers and must be derived from encoded digital files
delivered by Sony to Subscription Service Agent pursuant to subparagraph 3.01(d)
below (for the avoidance of doubt, this paragraph shall not operate to preclude
the Service from authorizing End Users to facilitate serial copying of such
encoded digital files among End Users from an Approved Electronic Device of
another End User in full compliance with the terms of this Content Integration
Agreement in the case of so-called “peer to peer file sharing”);

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

12

--------------------------------------------------------------------------------


 

(d)  requires each End User to furnish Personal Information to the Subscription
Service Agent or to the Syndication Agent concerned;

 

(e)  compiles Aggregate Information (subject to paragraph 1.04 above) and
Personal Information (subject to paragraph 1.44 above);

 

(f)   conforms to the Technical Specifications; and

 

(g)  conforms to the Functionality Specifications.

 

For the avoidance of doubt and without limiting the generality of anything in
clauses (a) through (g) of this paragraph 1.49, but subject to the allocation
methodology prescribed in subsection 6.03(b)(4)(B) below, Sony hereby
acknowledges that: (i) nothing contained in this Content Integration Agreement
shall be construed as a limitation of Subscription Service Agent’s right to
bundle the Service with other services operated by Subscription Service Agent as
part of the same consumer offering to an End User, and (ii) an End User’s
opportunity to receive one or more Stream(s) and/or Conditional Downloads of
Sony Cleared Recordings from an Approved Electronic Device of an End User in
full compliance with the terms of this Content Integration Agreement (i.e.,
so-called “peer to peer file sharing” is a primary aspect of the functionality
of the Service).

 

1.50.     “Service Fee” shall have the meaning assigned to it in subparagraph
6.03(a) below.

 

1.51.     “Service Fee Report” shall have the meaning assigned to such term in
paragraph 6.04 below.

 

1.51.1.  “Service Release Date” shall have the meaning assigned to such term in
section 3.03(c)(1) below.

 

1.52.     “Service Site” shall mean the Web Site, based in the United States,
the Home Page of which is located at the Uniform Resource Locator (“URL”)
scour.com (or a successor URL designated by Subscription Service Agent and
approved by Sony in writing in advance, which approval Sony shall not
unreasonably withhold) and is owned and operated solely by the Subscription
Service Agent by which End Users can access the Service in accordance with the
terms of this Content Integration Agreement.

 

1.53.     “Sony Artist” shall mean recording artists whose musical performances
are embodied on Sony Cleared Recordings.

 

1.54.     “Sony Authorized Artwork” shall mean the front album cover art, only,
used by Sony in the packaging of the Records in which Sony Cleared Recordings
concerned are originally released by Sony in the United States for sale through
normal retail

 

13

--------------------------------------------------------------------------------


 

channels (as that term is understood in the U.S. Phonograph Record industry). 
For the avoidance of doubt, Sony Authorized Artwork shall not include liner
notes, lyrics or other artwork, pictorial, graphic, audiovisual or textual
materials which are incorporated in the Album concerned or the packaging or used
in the marketing and/or promotion of Phonograph Records embodying the Sony
Cleared Recordings.

 

1.55.       “Sony Authorized Recordings” shall mean: (a) solely with respect to
United States End Users, United States Authorized Recordings and (b) solely with
respect to Canadian End Users, Canadian Authorized Recordings.

 

1.56.       “Sony Authorized Trademarks” shall mean any Trademark owned and/or
controlled by Sony and made available to Subscription Service Agent pursuant to
the terms and conditions of this Content Integration Agreement.

 

1.56.1.  “Sony Cleared Recordings” shall mean: (a) solely with respect to United
States End Users, United States Cleared Recordings and (b) solely with respect
to Canadian End Users, Canadian Cleared Recordings.

 

1.57.       “Sony Materials” shall mean the Sony Cleared Recordings and Sony
Authorized Artwork.

 

1.58.       “Sony Parties” shall mean Sony Music Entertainment Inc. and its
parent, subsidiaries, affiliates, divisions, components and Licensees and each
of their officers, agents, employees, partners, directors, controlling persons
and advisors.

 

1.58.1.  “Sony’s Pro Rata Share” shall have the meaning assigned to such term in
section 6.03(b)(8) below.

 

1.58.2.  “Sony’s Usage Percentage” shall have the meaning assigned to such term
in section 6.03(b)(9) below.

 

1.59.       “Stream” (as a noun) shall mean a single, encrypted digital
transmission of Recordings to End Users from the Agent Server (or, in the case
of so-called “peer-to-peer Streaming,” from the Approved Electronic Device of an
End User in full compliance with the terms of this Content Integration
Agreement) solely through the Electronic Medium, which digital transmission is,
in the case of Recordings, contemporaneous with the performance of the Recording
embodied therein and which, in all cases, is designed not to be digitally
copied, duplicated or stored in any manner or medium in whole or in part,
directly or indirectly (other than any temporary copies used solely for
so-called “caching” or “buffering”).

 

1.60.       “Stream”, “Streaming” or “Streamed” (as a verb or gerund) shall
mean  the act or process of transmitting Streams solely through an Approved
Streaming Format.

 

1.61.       “Street Date” shall have the meaning assigned to such term in
section 3.03(c)(1) below.

 

14

--------------------------------------------------------------------------------


 

1.62.       “Stock Purchase Agreement” shall have the meaning assigned to such
terms in subparagraph 6.02(b) below.

 

1.62.1.    “Subscription Fees” shall have the meaning assigned to such term in
section 6.03(b)(10) below.

 

1.62.2.    “Syndication Agent” shall mean any Person who complies with the
provisions of paragraph 8.02 below.

 

1.62.3.    “Syndication Agent Agreement” shall have the meaning assigned to such
term in subparagraph 8.02(a) below.

 

1.62.4.    Omitted without implication.

 

1.62.5.    Omitted without implication.

 

1.62.6.    “Syndication Agent Sites” shall mean the Web Sites, based in the
United States or Canada, that are owned and operated solely by the Syndication
Agents by which End Users can access the Service in accordance with the terms of
this Content Integration Agreement.

 

1.63.       “Technical Specifications” shall mean the technical specifications
of the Service attached hereto as Exhibit A-2.

 

1.64.       “Term” shall have the meaning assigned to it in paragraph 2.01
below.

 

1.65.       “Territory” shall have the meaning assigned to it in paragraph 2.02
below.

 

1.66.       “Trademarks” shall mean trademarks and service marks, trade names,
brand names, corporate names, logos, trade dress, and other words, designations,
labels, symbols, designs, colors, color combinations or product configurations,
whether registered or unregistered.

 

1.66.1.    “Triggering Person” shall mean [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE SEC]*

 

1.66.2.    “United States Authorized Recordings” shall mean those audio-only,
stereo Recordings: (i) that are embodied on Albums, Singles and EPs released by
Sony for distribution through normal retail channels (as that term is understood
in the U.S. Phonograph Record industry) in United States and are listed in
Sony’s then most recent active United States product catalog (i.e., the

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

15

--------------------------------------------------------------------------------


 

product catalog currently known as the “U.S. Pocket Pop Alpha”), as such catalog
is updated from time to time throughout the Term; and (ii) in respect of which
the sound recording public performance and sound recording reproduction rights
have been obtained under the copyright laws of United States and Sony’s
recording and other applicable rights acquisition agreement(s), as applicable;
and (iii) which are not otherwise excluded under paragraph 3.03 or section
4.03(e)(2) below.

 

1.66.3.    “United States Cleared Recordings” shall mean those audio-only,
stereo Recordings: (i) that are United States Authorized Recordings; and (ii) in
respect of all Publishing Rights have been obtained.  For the avoidance of
doubt, United States Cleared Recordings shall only be accessible by United
States End Users.

 

1.66.4.    “United States End User” shall mean, at any particular time, any
Person who (i) has registered with Subscription Service Agent a valid billing
address that is in the United States, (ii) either (A) subscribes to the Service
either through the Subscription Service Agent or a Syndication Agent and uses
the Service solely for personal, non-commercial use or (B) is otherwise eligible
to subscribe to the Service but is given access to the Service either through
Subscription Service Agent or a Syndication Agent for a limited, free-trial
membership, (iii) has registered for and been assigned by you a User Account,
(iv) has been assigned a unique password by Subscription Service Agent in
respect of each User Account which must be correctly entered prior to the
commencement of any period during which such Person is permitted to access the
Service (i.e., Persons that do not have such a unique password cannot access the
Service) and (v) remains in good standing pursuant to the Service’s terms of
service and privacy policy.

 

1.66.5.    “United States Street Date” shall have the meaning assigned to such
term in subsection 3.03(c)(1)(i) below.

 

1.67.       “User Account” shall mean, with respect to each End User, the unique
account set up by the Subscription Service Agent to govern such End User’s
access to the Service.

 

1.68.       “Web Page” shall mean a document that is either (A) written in HTML
(i.e., Hypertext Markup Language), or another industry standard mark-up
language, that is made available for viewing by End Users at a single URL or
Domain Name via the World Wide Web portion of the Internet by server software
using HTTP (i.e., Hypertext Transfer Protocol) to effectuate data transmission
(or server software using any other generally accepted protocols utilized to
effectuate data transmissions via the World Wide Web portion of the Internet);
or (B) written in any computer programming language other than HTML, that is
intended to be accessible, directly or indirectly, simultaneously to End Users
via a computer or any other electronic device on any public data network that
uses Transmission Control Protocol/Internet Protocol (i.e., TCP/IP) or Wireless
Application Protocol (i.e., WAP) to effectuate data transmission (or any other
generally accepted protocols utilized to effectuate data transmissions via
public data networks).

 

16

--------------------------------------------------------------------------------


 

1.69.       “Web Site” shall mean a collection of Web Pages (or its functional
equivalent in non-World Wide Web based methods of transmitting, receiving and
displaying textual and graphic digital data) with a common theme or subject
matter which are: (a) organized hierarchically, (b) owned, managed and operated
by the same Person or at the direction of such Person, and (c) interconnected
via Links.

 

2.      TERM; TERRITORY

 

2.01.       The term of this Content Integration Agreement (“Term”) will begin
as of the Launch Date and will continue for a period ending on the date that is
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]* after such
Launch Date, unless sooner terminated pursuant to Article 11 below.

 

2.02.       The territory of the Grant of Rights is the United States (including
solely the territories and/or possessions of Puerto Rico and the U.S. Virgin
Islands) and Canada (“Territory”).  Without limiting the foregoing, you
represent and warrant that: (i) neither you nor any Syndication Agent, directly
or indirectly, will market, promote or advertise the Service in any manner
directed to, or designed to attract, visitors to the Service from countries
outside the Territory; (ii) neither you nor any Syndication Agent will allow any
Person whose billing address is outside of the United States or Canada to be an
End User; (iii) neither you nor any Syndication Agent will create or facilitate
the creation of Links from Web Sites outside the Territory to the Service Site
or to any Syndication Agent Site; (iv) you will require each End User to
represent and warrant to you in a click-through End User license agreement
governing such End User’s use of the Service that such End User resides in the
United States or Canada, as the case may be; (v) United States End Users shall
not have access to Canadian Cleared Recordings, directly or indirectly, in whole
or in part and Canadian End Users shall not have access to United States Cleared
Recordings, directly or indirectly, in whole or in part; and (vi) you will
immediately terminate the subscription of any End User who violates the terms of
his or her End User license agreement.  You shall use your best good faith
reasonable efforts to prevent other Web Sites outside of the Territory from
creating Links from such Web Sites to the Service. Notwithstanding the preceding
three sentences, Sony hereby acknowledges and agrees that: (i) your rights
hereunder include the right to exploit the Sony Materials via the Internet,
which by its nature extends beyond the Territory and (ii) you

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

17

--------------------------------------------------------------------------------


 

shall use effective, state-of-the-art technologies that (a) prevent Persons
seeking access to the Service from domains located outside the Territory from
accessing the Service and (b) effectively block out access to the Service based
upon billing or addresses or other Personal Information that would lead a
reasonable Person to believe that such Person is a resident of a territory
outside the Territory; provided that such technologies are available to you on
commercially reasonable terms (for the purpose hereof, “reasonableness” shall be
determined by taking into account the cost of implementing the technologies as
compared to the general operating costs of CenterSpan in general).

 

3.      GRANT OF RIGHTS

 

3.01.  (a)     Sony hereby appoints you to act as its non-exclusive agent to
solely perform the functions expressly authorized by Sony pursuant to
subparagraph 3.01(b) below in connection with the Sony Materials, as integrated
by you into the Service.  For the avoidance of doubt, this Content Integration
Agreement may not be terminated during the Term except as otherwise specifically
provided herein.  Your right to integrate the Sony Materials into the Service
and to distribute those Sony Materials in accordance with the terms of this
Content Integration Agreement is sometimes referred to herein as the “Grant of
Rights”.  Your rights to use the Sony Materials shall be subject to all of the
terms and conditions of this Content Integration Agreement, and your right to
use such Sony Materials shall not constitute a transfer of rights to you in or
to the Sony Materials or any other intellectual property associated therewith,
except to the extent expressly authorized herein. For the avoidance of doubt,
nothing contained in this Content Integration Agreement shall be construed as
giving you or any Syndication Agent the right to sell, resell or otherwise
conduct or authorize the transmission of Sony Materials, either in whole or in
part, as a dealer, retailer, distributor, subdistributor, merchant or otherwise,
except to the extent expressly authorized herein.  Sony hereby acknowledges that
you are a distributor of Records.  Notwithstanding the foregoing or anything
elsewhere herein, neither you nor any Person deriving rights from you shall
enable or facilitate access, directly or indirectly, in whole or in part, to
Records, Recordings, or other materials, owned or controlled by Sony or any of
its Licensees via the Service or otherwise that do not constitute Sony Cleared
Recordings hereunder in the Territory or elsewhere.

 

(b)           Solely in order to effectuate the Grant of Rights, Sony hereby
authorizes you and grants to you the non-exclusive power and authority to do
only the following with respect to your use of the Sony Materials:

 

(1)        Transfer a reasonable, limited number of copies (each an “Ephemeral
Copy”) of each of the Sony Cleared Recordings in their entirety and
corresponding Sony Authorized Artwork onto the Agent Servers, provided that: (A)
the total number of such Ephemeral Copies is limited to the number reasonably
necessary to efficiently digitally transmit the Sony Materials

 

18

--------------------------------------------------------------------------------


 

in accordance with the terms and conditions of this Content Integration
Agreement; (B) all such Ephemeral Copies shall be destroyed and/or erased, as
Sony shall direct, upon the termination or expiration of the Term; (C) the Agent
Servers to the extent they contain any Sony Materials (but, for the avoidance of
doubt, not the hard drives of Approved Electronic Devices of End Users accessing
the Service via “peer to peer file sharing”) are not either directly or
indirectly part of a network of computer servers or computers except to the
extent, if at all, described in the Technical Specifications attached hereto;
and (D) neither Subscription Service Agent nor any Person deriving rights from
Subscription Service Agent shall have any right to use or otherwise exploit
Ephemeral Copies, either in whole or in part, directly or indirectly, except as
expressly provided in this Content Integration Agreement;

 

(2)        To maintain the Sony Cleared Recordings and related Sony Authorized
Artwork on the Agent Servers only until the expiration of the Term (solely to
the extent necessary to enable Streams and Conditional Downloads of the Sony
Cleared Recordings and the display of Sony Authorized Artwork via the Service in
accordance with the terms herein);

 

(3)        To integrate the Sony Materials into the Service for transmission to
End Users (including, for the avoidance of doubt, via so-called “peer to peer
file sharing” as and to the extent expressly permitted herein) in accordance
with the following provisions as well as in accordance with the other terms set
forth elsewhere herein: (i) except to the extent your right to transmit the Sony
Materials has been restricted by the provisions hereunder, the Sony Materials
must at all times during the Term be accessible by End Users from the Agent
Servers via the Service Site or via a Syndication Agent Site in accordance with
the terms set forth herein; (ii) except to the extent your right to transmit the
Sony Materials have been restricted by the provisions hereunder, the Sony
Cleared Recordings may, at any time during the Term, be accessible by End Users
from  other End Users through so-called “peer to peer” file sharing; (iii) in
all cases, the Sony Materials shall only be accessible by End Users via the
Electronic Medium during the Term; (iv) United States End Users shall not have
access to Canadian Cleared Recordings, directly or indirectly, in whole or in
part; and (v) Canadian End Users shall not have access to United States Cleared
Recordings, directly or indirectly, in whole or in part; and

 

(4)        To permit End Users to Stream Sony Cleared Recordings and Playback
Conditional Downloads of the Sony Cleared Recordings and to display (or refrain
from displaying, as Subscription Service Agent may determine in its reasonable
discretion) Sony Authorized Artwork via the Service in accordance with the terms
herein, including, but not limited to the following requirement:  to the extent
Subscription Service Agent displays Sony Authorized Artwork, each Stream and
Playback of a Sony Cleared Recording must be accompanied by an image (75 pixels
by 75 pixels in size) of the Sony Authorized Artwork corresponding to the Sony
Cleared Recording in question.

 

19

--------------------------------------------------------------------------------


 

For the avoidance of doubt, you shall not be required to display Sony Authorized
Artwork via the Service.

 

(c)     (1)        Your rights hereunder are non-transferable, non-sublicensable
and non-delegable and you acknowledge that: (i) all of the rights granted herein
are granted on a non-exclusive basis; and (ii) Sony reserves all rights to use,
and authorize third parties to use, the Sony Materials.

 

(2)        You may only transmit or allow authorized Syndication Agents to
transmit the Sony Materials to End Users as part of the Service in the
Territory, subject to the next sentence.  Notwithstanding the foregoing or
anything elsewhere herein, Syndication Agent may allow Persons other than End
Users to access the Service to the extent permitted under section 4.06(a)(2);
provided, however, that such Persons shall not be entitled to Stream or Playback
any Sony Cleared Recordings unless and until such Persons qualify as End Users
hereunder.

 

(3)        Except as expressly permitted herein with respect to Conditional
Downloads, Subscription Service Agent shall not, and shall not authorize any
Person to, whether through acts or omissions, either directly or indirectly, in
whole or in part, to make any Downloads, or to create or facilitate the creation
of Downloadable copies, of any Sony Materials.

 

(4)        All rights not expressly granted to Subscription Service Agent
hereunder are reserved by Sony.

 

(5)        As between Sony and Subscription Service Agent, the Sony Materials,
all performances embodied therein, and all copyrights, and Trademarks and other
rights in and to the Sony Materials of any kind are, and shall remain, the sole
and exclusive property of Sony.  Subscription Service Agent warrants, represents
and agrees that it will not through its acts or omissions, directly or
indirectly, sell or otherwise dispose of, pledge, mortgage or in any way
encumber the Sony Materials, in whole or in part, directly or indirectly, or,
attempt to pledge, mortgage or otherwise encumber Subscription Service Agent’s
rights under this Content Integration Agreement for the benefit of or on behalf
of a Triggering Person.

 

(d)     In all cases, the Sony Materials included on the Service shall be
derived from encoded digital files or other materials or formats (which shall
contain the Album title as well as the corresponding featured artist name, track
title, ISRC number (where available) and UPC number (where available)) provided
to you by Sony or such other Person(s) as Sony designates in its sole,
unrestricted, discretion; provided, however, that neither End Users nor any
other Persons shall have access to any ISRC numbers or UPC numbers.  For the
avoidance of doubt, Sony’s delivery to you of any Phonograph Record or encoded
digital files or other

 

20

--------------------------------------------------------------------------------


 

materials or formats under this subparagraph 3.01(d) shall not be deemed to
constitute “clearance” for use in connection with the Service in any manner, nor
shall is be deemed to constitute a waiver of any of the restrictions and/or
limitations on your use of any Recordings embodied thereon set forth in this
Content Integration Agreement.

 

(e)      You warrant and represent that you shall not directly or indirectly
allow any of the Sony Materials to be edited, altered or otherwise modified.

 

3.02.     You hereby represent, warrant and covenant that: (i) you have not and
shall not grant any third party rights to use any Sony Materials (a “Third Party
Use”) not granted to you in this Content Integration Agreement; and (ii) you
have exercised and will continue to exercise commercially reasonable efforts to
monitor all Third Party Uses to ensure that they abide by the terms of the
preceding clause (i).  If you become aware of any unauthorized manufacture,
advertising, distribution, lease or sale by any third party of the Sony
Materials, or any other Recordings (or related Sony Authorized Artwork) the
copyrights to which are owned or controlled by Sony or its Licensees, you shall
immediately advise Sony in writing thereof and shall cooperate with Sony (at
Sony’s reasonable expense, provided that such unauthorized use(s) is not due, in
whole or in part, to Subscription Service Agent’s (or any Person deriving rights
from Subscription Service Agent) acts or omissions) in the event that Sony
commences any action or proceeding against such third party.  In the event that
any Third Party Use violates the terms of this Content Integration Agreement,
you agree to assign to Sony any rights, now or hereafter in existence, which you
may have to sue or otherwise bring an action in law or in equity against such
third party infringer for violating the terms of this Content Integration
Agreement or otherwise violating Sony’s rights in and to the Sony Materials.

 

3.03.     (a)     At all times during the Term, Sony shall have the right at its
sole discretion, effective immediately upon notice to you (which notice may,
notwithstanding anything to the contrary herein, be via facsimile, electronic
mail or any other effective method of communication), to exclude any Sony
Materials from the scope of the Grant of Rights for any of the following
reasons:

 

(1)     Any so-called “artist relations” and/or “marketing” reasons;

 

(2)     Any contractual restriction or other limitation on Sony’s right to
exploit the Sony Material concerned as contemplated herein in all or part of the
Territory; or

 

(3)     Any other legal reasons which, in the reasonable judgment of Sony’s
attorneys, might subject you, the Syndication Agents or any Sony Party or other
Person to unfavorable regulatory action or which might violate any law,

 

21

--------------------------------------------------------------------------------


 

violate the rights of any Person, or subject you, the Syndication Agents or any
Sony Party or other Person to liability for any reason (or if Sony believes, in
its sole reasonable judgment, that (i) Sony lacks the right to authorize you to
use the Sony Material concerned as contemplated herein, (ii) the Sony Material
concerned might infringe upon the rights of any Person, (iii) any use of the
Sony Materials in connection with the Service is patently offensive or
denigrating to Sony, any Sony Artist or any other Person, or (iv) the use of any
Sony Materials in connection with the Service might subject any Sony Party or
any Sony Artist or other Person to unfavorable regulatory action, might violate
any law, might infringe the rights of any Person, or might subject any Sony
Party or any Sony Artist or other Person to liability for any reason); and/or

 

(4)     The failure to secure or retain, as the case may be, the necessary
Publishing Rights, as required under section 4.03(e)(2) below, for the Sony
Materials concerned.

 

(b)         (1)      Upon your receipt of Sony’s request to remove any Sony
Materials from the Service, you agree that you shall, immediately thereafter but
in no event later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]* from the date of such demand, remove from the Service all Sony
Materials referenced in Sony’s demand; provided, however, that your
non-habitual, non-repetitive failure to so remove any particular Sony Materials
in any instance(s) shall not constitute a material breach of this Content
Integration Agreement.  At Sony’s written request, you shall promptly notify
Sony in writing of your compliance with the terms of this subparagraph, which
notice shall be accompanied by all copies of the Sony Materials concerned.  At
Sony’s written request, you shall furnish Sony with an affidavit, signed by an
officer of Subscription Service Agent, in a form satisfactory to Sony in its
reasonable discretion, accurately confirming that you have destroyed and/or
erased all copies of the Sony Materials that are removed from the Service
pursuant to this subparagraph.

 

(2)     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

(c)         (1)                 (i)      [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE SEC]*

 

(ii)     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

(2)     (i)      Without limiting the generality of the foregoing and
notwithstanding anything to the contrary herein (and in addition to any other
exclusions set forth herein), during each [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE SEC]* period of the Term Sony may at any time and for
any reason elect to withhold the availability of certain United States Cleared
Recordings via the Service beyond the Street Date as follows: (A) a total of up
to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]* (and all
Recordings related thereto (including

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

22

--------------------------------------------------------------------------------


 

remixes thereof)) or, at Sony’s option, selected Recordings from up to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]* for a total of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]* from the
applicable United States Street Date for the Album concerned, and (B) up to an
additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*
(and all Recordings related thereto (including remixes thereof)) or, at Sony’s
option, selected Recordings from up to an additional [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC]* for up to [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC]* from the applicable United States
Street Date for the Album concerned.

 

(ii)     Without limiting the generality of the foregoing and notwithstanding
anything to the contrary herein (and in addition to any other exclusions set
forth herein), during each [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]* of the Term Sony may at any time and for any reason elect to
withhold the availability of certain Canadian Cleared Recordings via the Service
beyond the Street Date as follows: (A) a total of up to [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC]* (and all Recordings related thereto
(including remixes thereof)) or, at Sony’s option, selected Recordings from up
to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]* for a total
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]* from the
applicable Canadian Street Date for the Album concerned, and (B) up to an
additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*
(and all Recordings related thereto (including remixes thereof)) or, at Sony’s
option, selected Recordings from up to an additional [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC]* for up to [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC]* from the applicable Canadian Street
Date for the Album concerned.

 

(d)         (1)      (i)      Without limiting the generality of the foregoing
or anything elsewhere herein, Sony shall advise you of the Album titles listed
in Sony’s then most recent active United States product catalog (i.e. the
product catalog currently known as the “U.S. Pocket Pop Alpha”) that constitute
United States Cleared Recordings as of such date (such list is sometimes
referred to herein as the “U.S. Initial Clearance List”), it being understood
and agreed that notwithstanding anything elsewhere in this Content Integration
Agreement: (i) no such Recordings shall be deemed to constitute United States
Cleared

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

 

*  Confidential Portions Omitted.

 

23

--------------------------------------------------------------------------------


 

Recordings hereunder until you have been so advised of the U.S. Initial
Clearance List, and (ii) all Recordings listed in the Initial Clearance List
shall be deemed to be United States Cleared Recordings unless and until Sony
notifies you otherwise in writing.  Sony shall use reasonable efforts to provide
you with the U.S. Initial Clearance List, identified as the list of United
States Sony Cleared Recordings, in an electronic format reasonably available to
Sony containing the Album title as well as the corresponding featured artist
name, track title, ISRC number (where available) and UPC number (where
available), provided that Sony shall not be required to incur any non-de-minimus
incremental costs to create or deliver to you the U.S. Initial Clearance List in
an electronic format.

 

(ii)     Without limiting the generality of the foregoing or anything elsewhere
herein, Sony shall advise you of the Album titles listed in Sony’s principal
Canadian Licensee’s then most recent active Canadian product catalog (i.e. the
product catalog currently known as the “Sony Music Canada Catalogue”) that
constitute Canadian Cleared Recordings as of such date (such list is sometimes
referred to herein as the “Canadian Initial Clearance List”), it being
understood and agreed that notwithstanding anything elsewhere in this Content
Integration Agreement: (i) no such Recordings shall be deemed to constitute
Canadian Cleared Recordings hereunder until you have been so advised of the
Canadian Initial Clearance List, and (ii) all Recordings listed in the Canadian
Initial Clearance List shall be deemed to be Canadian Cleared Recordings unless
and until Sony notifies you otherwise in writing.

 

(2)     Without limiting the generality of the foregoing or anything elsewhere
herein, at reasonable periodic intervals during the Term (which periodic
intervals shall be no less frequently than once per month), Sony shall endeavor
to advise you of New Recordings hereunder, it being understood and agreed that,
notwithstanding anything elsewhere in this Content Integration Agreement, any
Recordings released (or re-released, as the case may be) by Sony on Phonograph
Records for sale through normal retail channels in the United States or Canada,
as the case may be, after the Effective Date shall not be deemed to constitute
New Recordings that are Sony Cleared Recordings hereunder unless and until
confirmed as such by Sony in writing in each instance.  Sony’s failure to so
advise or so confirm any particular titles in any instance(s) shall not
constitute a breach of this Content Integration Agreement.

 

4.             OPERATION OF THE SERVICE; RESTRICTIONS

 

4.01.    Omitted without implication.

 

4.02.        (a)     All rights in any Sony Materials furnished by Sony or used
by Subscription Service Agent at Sony’s request in connection with the
Subscription Service, including the copyright and the right to secure copyright,
shall, as between you and Sony, be Sony’s property throughout the universe and
in perpetuity.

 

(b)     All matters relating to the Sony Authorized Trademarks or to notices or
disclosures on the Subscription Service, pursuant to subparagraph 4.05(a) below,
deemed advisable by Sony’s attorneys shall be determined in Sony’s sole
discretion.  Sony shall not be deemed unreasonable in rejecting any requested
change to the use of the Sony Authorized Trademarks with respect to the
Subscription Service upon the advice of Sony’s attorneys.

 

24

--------------------------------------------------------------------------------


 

4.03.        (a)     Subscription Service Agent shall be solely responsible for
creating, maintaining and hosting the Service in accordance with the Technical
Specifications and the Functionality Specifications.

 

(b)     Subscription Service Agent shall, at its sole expense, be solely
responsible for conducting all business activities related to the Service,
including, but not limited to the following activities: (i) setting the price
End Users will pay for subscriptions to the Service sold through the Service
Site and delegating to Syndication Agents the authority to set prices End Users
will pay for subscriptions to the Service sold through Syndication Agent Sites;
(ii) processing all subscriptions to the Service placed by End Users during the
Term, (iii) overseeing all activities of the Syndication Agents in connection
with the Service; (iv) subject to subparagraph 12.01(t) below, providing
pricing, billing and financial clearinghouse services in connection with the
Service; (v) handling all customer service matters related to End Users; and
(vi) handling all financial transactions related to the Service (including, but
not limited to, billing End Users, collecting income from and auditing
Syndication Agents, processing all payments, paying all applicable taxes). 
Except as expressly authorized by Sony in writing in each instance, Sony shall
have no responsibilities or obligations of any nature with respect to any
Syndication Agents or End Users.

 

(c)     Except as expressly set forth herein (including, without limitation, in
paragraph 16.01.1 below), as between Sony and Subscription Service Agent,
Subscription Service Agent hereby assumes all liability which may arise from
products and services, as the case may be, rendered to End Users and liability
for injuries to and by servants, agents, employees or the general public in
connection with operation of the Service.  Except as expressly set forth herein,
all business risks related to the Service, including but not limited to the risk
of non-payment by End Users and Syndication Agents, shall be borne by
Subscription Service Agent.

 

(d)     All costs and expenses incurred in insuring against loss, theft or
damage of any materials delivered to Subscription Service Agent by Sony
(“Delivery Materials”) shall be borne by Subscription Service Agent. Upon the
loss, theft, damage to or destruction of any Delivery Materials, Subscription
Service Agent shall promptly furnish Sony with proof thereof by an affidavit
executed by a duly authorized officer of the Subscription Service Agent which
accurately confirms, with reasonable particularity, the loss, theft or damage
concerned.  For any Delivery Materials lost, stolen, destroyed or damaged after
delivery to Subscription Service Agent and prior to return to Sony, Subscription
Service Agent shall promptly pay to Sony the reasonable replacement cost
thereof, which payment shall not transfer title thereto to Subscription Service
Agent or any other Person.

 

25

--------------------------------------------------------------------------------


 

(e)     (1) Subscription Service Agent shall be solely responsible for any and
all costs, fees, expenses or other charges in connection with the uses of the
Sony Materials permitted hereunder and the maintenance of the Sony Materials and
computer files embodying Sony Materials.  For the avoidance of doubt, as between
you and Sony, Sony shall be responsible for making all union payments (if any)
and all audio record royalty payments required to be made by Sony under any
agreements to which Sony is a party to each recording artist, producer, mixer,
remixer and other Person that contributed to the recording of the Sony Cleared
Recordings transmitted via the Service.

 

(2)  (i)      At all times through and including the Publishing Rights Date,
Sony shall have the exclusive right and obligation to attempt to obtain all
necessary Publishing Rights.  After the Publishing Rights Date, you shall be
solely responsible for obtaining all Publishing Rights to the extent not secured
by Sony.  In all cases, notwithstanding anything elsewhere herein, no Sony
Authorized Recordings shall constitute Sony Cleared Recordings hereunder and be
used in connection with the Service until either Sony or you have obtained all
necessary Publishing Rights in connection with such Sony Authorized Recording.  
To the extent you are responsible for obtaining Publishing Rights with respect
to any Sony Authorized Recording, you shall be solely responsible for obtaining
all necessary rights with respect to (i) the musical compositions and other
copyrighted literary, dramatic and other works, other than the Recording in
question, embodied within such Recording and (ii) publishing rights, consents,
licenses and permissions which are necessary for your uses of the Recording in
question in connection with the Service (e.g., currently effective performance
and mechanical copyright licenses for use of the musical composition in question
as well as literary, dramatic and other works, other than the Recording in
question, embodied in the Sony Authorized Recording in question).  Whether or
not Sony has secured Publishing Rights with respect to any particular Sony
Authorized Recording, you shall be solely responsible for securing currently
effective performance licenses for the use by means of public and/or private
performance of Compositions embodied in all Sony Authorized Recordings.

 

(ii)     In the event that there are Excess Publishing Costs (as defined in
section 6.03(b)(12)), Sony shall bear financial responsibility (subject to
subsection 4.03(e)(2)(iii) below) for [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE SEC]* of Sony’s Usage Percentage of Excess Publishing Costs
(sometimes referred to as “Sony’s Share of Excess Publishing Costs”) and
Subscription Service Agent shall bear financial responsibility for all other
Excess Publishing Costs (sometimes referred to as “Subscription Service Agent’s
Share of Excess Publishing Costs”).

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

26

--------------------------------------------------------------------------------


 

(iii) With respect to Publishing Rights obtained by Sony hereunder in connection
with Sony Cleared Recordings, Sony shall perform the ministerial function of
administering such Publishing Rights to the extent obtained and paying
Publishing Costs; provided, however, that you shall pay (which, for the
avoidance of doubt, may be in advance of the time Sony is required to make such
payments to the music publishers and/or copyright proprietors for the underlying
Publishing Rights) Sony for the full amount of all Publishing Costs paid or
incurred by Sony in connection therewith, promptly following Sony’s written
request therefor in each instance, regardless of whether Advances have
theretofore been recouped from Service Fees payable hereunder, and to the extent
that any such Publishing Costs constitute Sony’s Share of Excess Publishing
Costs, the amount of Sony’s Share of Excess Publishing Costs shall constitute an
additional Advance hereunder.  With respect to Publishing Rights obtained by
Subscription Service Agent hereunder, you shall pay to the applicable holders of
Publishing Rights all Publishing Costs (regardless of whether Advances have
theretofore been recouped from Service Fees payable hereunder), and to the
extent that any such Publishing Costs constitute Sony’s Share of Excess
Publishing Costs, the amount of Sony’s Share of Excess Publishing Costs shall
constitute an additional Advance hereunder.

 

(3)       Upon your written request by notice to Sony (“Publishing Information
Request Notice”), which notice, to be effective, shall be delivered to Sony no
earlier than thirty (30) days prior to the Publishing Rights Date and no later
than thirty (30) days after the Publishing Rights Date, shall use reasonable
efforts to provide you with a list containing any relevant publishing
information that Sony has in its possession as of the Publishing Rights Date
regarding Sony Authorized Recordings that are not Sony Cleared Recordings as of
the Publishing Rights Date within thirty (30) days following the date of Sony’s
receipt of the Publishing Information Request Notice (which shall in no event be
deemed received earlier than the Publishing Rights Date), provided, however,
that (A) Sony shall not be required to incur any non-de-minimus incremental
costs to create or deliver to you such list or information, and (B) Sony’s
failure to provide you with such list or information shall not be deemed a
breach of this Content Integration Agreement, and (C) notwithstanding anything
to the contrary in this Content Integration Agreement, Sony makes no
representations or warranties with respect to such list or information
(including, without limitation, with respect to the accuracy or completeness
thereof).

 

4.04.     Subscription Service Agent shall take such action as may be necessary
to avail itself of the “safe harbor” limited liability provisions of the Digital
Millennium Copyright Act of 1998 (as it may be amended from time to time), and
shall comply in full with all of the procedures detailed therein as may be
necessary to take advantage of such provisions.

 

4.05.     (a)      You warrant, represent and agree to comply with all
formalities necessary to ensure the full protection of Sony’s or its licensors’
copyrights in the Sony Materials and Sony Authorized Trademarks as Sony may
reasonably request.  Your obligations

 

27

--------------------------------------------------------------------------------


 

under the preceding sentence shall include, but not be limited to causing the
following information to be prominently and legibly displayed in human readable
form on the Approved Media Player on which the Sony Cleared Recording concerned
is Streamed or Conditionally Downloaded, provided that with respect to Approved
Electronic Devices that are Permitted Portable Devices only to the extent
technologically feasible using then current state-of-the art means:

 

(1)     the title of the Sony Cleared Recording concerned;

 

(2)      the name of the featured musical recording artist(s) are embodied in
the Sony Materials concerned (as Sony shall designate); and

 

(3)      any other appropriate notices, credits or identifying information
specified by Sony (e.g., the names of producers, featured side artists, authors,
publishers, directors, writers, performers, the name of the applicable Sony
label that markets the Sony Materials concerned, etc.) or any notices required
by law.

 

The information set forth above shall be displayed on the Service in a manner no
less prominent in terms of size, type, appearance and other features as
Subscription Service Agent displays similar information regarding the same
category of content (i.e. sound recordings, artwork, etc.) made available for
use on the Service according to an authorization from a Person other than Sony
appearing on or in connection with the Service.

 

(b)       (1)      Sony hereby grants to you a non-exclusive, non-transferable
right to use Sony Authorized Trademarks for use solely by you on the Service
Site during the Term solely for advertising and purposes of trade in connection
with the Service, without payment of compensation to Sony, subject to Sony’s
prior written consent in each instance regarding all elements and aspects of
your use of the Sony Authorized Trademark concerned in each instance.  Without
limiting the generality of the foregoing, in each instance (i) you shall not
make any modifications to any Sony Authorized Trademarks (other than formatting
the Sony Authorized Trademark concerned to fit on the applicable Web Page on the
Service Site) in connection with the license granted hereunder without Sony’s
prior written consent, and (ii) you shall place a ® or ™ symbol (as appropriate
and as Sony directs you) in juxtaposition with the Sony Authorized Trademarks on
the Service Site.  You acknowledge that the use of the Sony Authorized
Trademarks as contemplated in this subparagraph 4.05(b) will not create in you,
nor will you represent that you have, any right, title or interest in or to any
Sony Authorized Trademarks other than the trademark right granted in the
foregoing provisions of this subparagraph 4.05(b).

 

(2)      Without limiting the foregoing, Subscription Service Agent may not
juxtapose any Sony Authorized Trademark with any other Trademark without Sony’s
express, prior written approval.  Notwithstanding the foregoing, Subscription
Service Agent may juxtapose a Sony Authorized Trademark with other Trademarks
made available for use on the Service according to

 

28

--------------------------------------------------------------------------------


 

an authorization from a Person other than Sony whose intellectual property or
other content is made available via the Service; provided that the Sony
Authorized Trademark shall be displayed on the Service in a manner no less
prominent in terms of size, type, appearance and other features as Subscription
Service Agent displays such other Trademarks and all such Trademarks (including
the Sony Authorized Trademark) shall be displayed in alphabetical order.

 

4.06.       (a)       (1)      Subscription Service Agent shall not, without
Sony’s prior written consent in each instance, which consent Sony may withhold
in its unrestricted discretion, make any use (directly or indirectly) of or
authorize any other Persons deriving rights from Subscription Service Agent to
use (directly or indirectly) any Sony Authorized Trademark or of the names,
likenesses or biographical materials of any Sony Artist and/or any other Persons
contributing to the recording or creation of any Sony Materials (except as
explicitly set forth herein), including, for the avoidance of doubt and without
limitation, any producers, mixers and/or remixers, in advertisements,
promotions, press releases or marketing materials used in connection with the
Service or otherwise. In instances where Sony has granted you consent to use the
name or likeness of a particular Sony Artist or other Person: (i) your right to
use the name and likeness of such Person shall be limited to the extent to which
such Person’s name and likeness has been approved by Sony pursuant to the
preceding sentence, and (ii) Sony may, at its sole election, terminate any
rights granted to you in connection with such Person’s name and/or likeness upon
forty-eight (48) hours notice to you (which notice may, notwithstanding anything
to the contrary herein, be via facsimile, electronic mail or any other effective
method of communication).  Upon your receipt of same, you and all Syndication
Agents shall immediately cease to use the name and likeness of such Person on or
in connection with the Service; provided, however, that solely to the extent
that you do not have the right or ability to prevent the further use or
dissemination of the materials or advertisements concerned you may continue to
use the name and likeness of such Person on materials previously manufactured
and advertisements previously placed.   If you or any Syndication Agent do not
cease using (directly or indirectly) any Sony Authorized Trademark or the names,
likenesses or biographical materials of any Sony Artist and/or any other Persons
contributing to the recording or creation of any Sony Materials upon Sony’s
request under section 4.06(a)(i) above, then, upon Sony’s written request and
without limiting any of Sony’s other rights or remedies, you or the Syndication
Agent concerned, as applicable, shall terminate access to the Service (with
respect to Sony Materials only).

 

4.06.       (a)       (2)      Notwithstanding the foregoing but subject to
section 4.06(c)(3) below, Subscription Service Agent shall have the right to use
and to authorize Syndication Agents the right to use the names and likenesses
(solely to the extent such likenesses are contained in corresponding items of
Sony Authorized Artwork and are displayed in a size not to exceed 75 pixels
(height) by

 

29

--------------------------------------------------------------------------------


 

75 pixels (width)) of the featured Sony Artists on the Service Site and the
Syndication Agent Sites solely on and in connection with the exploitation of
Sony Cleared Recordings hereunder, provided that (A) you comply with
subparagraph 4.06(b) below, (B) that such name and likeness of the featured Sony
Artist concerned shall only be used in a manner that is accurately descriptive
and representative of the artists whose featured Recordings are available via
the Service, and only in a manner that appropriately and proportionately
reflects such availability, such as by listing all such artists (including Sony
Artists) in alphabetical order at all times, or alternatively, by rotating such
names and likenesses in a rotation consisting of no less than an aggregate of
twenty-five (25) names of different artists such that no particular Sony Artist
is disproportionately used or emphasized, (C) such names and such likenesses of
Sony Artists (to the extent such names and such likenesses are displayed in
connection with the Service on the Service Site or the Syndication Agent Site
concerned, as the case may be) shall not be given more or less prominence than
all other artists made available via the Service by position of name, type size,
type style or otherwise, and (D) neither Subscription Service Agent nor any
Syndication Agent shall use any such Sony Artist’s name or likeness in a manner
that can be construed by a reasonable person as an endorsement of a product or
service, including the Service.  Upon your receipt of Sony’s request to remove
any Sony Materials from the Service, you agree that you shall, immediately
thereafter but in no event later than [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE SEC]* from the date of such demand, remove from the Service
all Sony Materials referenced in Sony’s demand; provided, however, that your
non-habitual, non-repetitive failure to so remove any particular Sony Materials
in any instance(s) shall not constitute a material breach of this Content
Integration Agreement.  At Sony’s written request, you shall promptly advise
Sony in writing of your compliance with the terms of this subparagraph, which
notice shall be accompanied by all copies of the Sony Materials concerned.  At
Sony’s written request, you shall furnish Sony with an affidavit, signed by an
officer of Subscription Service Agent, in a form satisfactory to Sony in its
reasonable discretion, accurately confirming that you have destroyed and/or
erased all copies of the Sony Materials that are removed from the Service
pursuant to this subparagraph.

 

(3)      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

(b)       You shall, promptly following Sony’s request, deliver to Sony sample
copies and any other copies requested by Sony of artwork, packaging, containers,
labels, printed programs, advertising copy and promotional material created in
connection with the Service along with a list of the artists, musical
compositions and record companies whose Recordings are used in connection

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

30

--------------------------------------------------------------------------------


 

with the Service.  Without limiting any of Sony’s rights herein, you warrant,
represent and agree that, with respect to any Sony Artist whose performances are
embodied on Sony Cleared Recordings, the credits for such artist, and the artist
credits in any advertising containing the Service, shall appear (in accordance
with subparagraphs 4.05(c) and 4.06(a) above) in the same size, prominence and
type style as the size, prominence, and type style used in connection with
credits and advertising for other artists whose work is embodied on the Service.

 

4.07.         Subscription Service Agent shall not, under any circumstance, (i)
attempt to pledge, mortgage or otherwise encumber the (A) Sony Materials, or,
attempt to pledge, mortgage or otherwise encumber Subscription Service Agent’s
rights under this Content Integration Agreement for the benefit of or on behalf
of a Triggering Person or (B) any other tangible or intangible property of Sony
provided to Subscription Service Agent pursuant to this Content Integration
Agreement (including, without limitation, End User Information) or (ii) attack
or challenge the validity of any of Sony’s or its Affiliate’s copyrights,
trademarks or other intellectual property rights or licenses.

 

5.          SECURITY

 

5.01       (a)    All Sony Materials transmitted pursuant to the Service shall
be transmitted solely in either:

 

                           (i)        (This paragraph 5.01(a)(i) only applies to
Streams of Sony Cleared Recordings that are digitally transmitted directly from
Agent Servers to End Users (or, in the case of so-called “peer-to-peer
Streaming”, Streams of Sony Cleared Recordings from an Approved Electronic
Device of another End User).)  A Streaming and Partial Data Cache format that: 
(i) utilizes an encryption mechanism (utilizing security features which Sony has
previously approved in writing) which is designed to prevent the creation or
facilitation of an Electronic Digital Copy from Streams or Partial Data Caches
(or any combination thereof) of Sony Cleared Recordings Streamed as part of the
Service hereunder, and (ii) has, in each instance, been approved by Sony in
writing in advance (each, an “Approved Streaming Format”).  Without limiting the
generality of the preceding sentence, the following Streaming formats are hereby
deemed Approved Streaming Formats as of the date hereof: Windows Media Audio,
Real G2 with Surestream, Real G2 and RealAudio 3.0 only to the extent that such
formats comply with and conform to the security specifications attached hereto
as Exhibit A-2.  In the event that a technology becomes generally available
which is designed to prevent the creation or facilitation of an Electronic
Digital Copy from Streams by means of computer software programs currently known
as so-called “rippers” (e.g. the software program known as “Streambox”, or
computer software programs with similar functionality, now known or later
developed), then you shall promptly thereafter utilize such technology in
connection with all Streams of Sony Cleared Recordings hereunder.  [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

31

--------------------------------------------------------------------------------


 

(ii)       (This paragraph only applies to Playbacks of Conditional Downloads of
Sony Cleared Recordings, whether or not derived from Partial Data Caches, either
in whole or in part, that are digitally transmitted directly from Agent Servers
or from the Approved Electronic Device of one (1) End User to another End User
(i.e., so-called “peer to peer file sharing”)).  A Playback format that:  (i)
utilizes an encryption mechanism (utilizing security features which Sony has
previously approved in writing) which is designed to prevent the creation or
facilitation of an Electronic Digital Copy from Conditional Downloads and/or
Partial Data Caches transmitted as part of the Service hereunder, (ii) in the
case of digital transmissions of Sony Cleared Recordings from the Approved
Electronic Device of one (1) End User to another End User (i.e., so-called “peer
to peer file sharing”), such transmissions do not cause any material degradation
in audio quality or data loss of any kind as a result of serial copying, in
whole or in part, directly or indirectly, (iii) utilizes effective technological
means designed to prevent Persons from editing, changing or removing (except as
provided in this clause (ii)) any part of the Sony Materials contained therein
or from making a copy (including an Electronic Digital Copy) thereof, or from
moving or transferring such file to an Electronic Device that is not an Approved
Electronic Device, and (iv) has, in each instance, been approved by Sony in
writing in advance (each, an “Approved Playback Format”).  Without limiting the
generality of the preceding sentence, the following Playback format is hereby
deemed an Approved Playback Format as of the date hereof: Windows Media Audio
only to the extent that such format complies with and conforms to the security
specifications attached hereto as Exhibit A-2.  In the event that a technology
becomes generally available which is designed to prevent the creation or
facilitation of an Electronic Digital Copy from Conditional Downloads by means
of computer software programs currently known as so-called “sound card rippers”
(e.g. the software program known as “Total Recorder”, or computer software
programs with similar functionality, now known or later developed), then you
shall promptly thereafter utilize such technology in connection with all
Conditional Downloads and Partial Data Caches of Sony Cleared Recordings
hereunder.  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

32

--------------------------------------------------------------------------------


 

(b)      (1)       The security features, specifications and formats referred to
in subparagraph 5.01(a) above and subparagraph 5.01(c) below, including the
Approval Streaming Format and the Approved Playback Format, together with the
features, specifications and attributes described in paragraphs 1.05, 1.13,
1.26, 1.29, 1.42, 5.02, 5.02.1 and 5.06 herein, respectively, and the Technical
Specifications and the Functionality Specifications attached hereto,
respectively, are sometimes individually and collectively referred to herein as
“Approved Security Features”.  Without limiting the generality of this Article
5, the Approved Security Features utilized by Subscription Service Agent shall
at all times be of the highest technical standards, which are widely considered
the so-called “state-of-the-art” in the United States electronic commerce
industry, including an encryption methodology which is effectively designed to
prevent any Person receiving a Stream or a Playback of Sony Materials via the
Service from creating an Electronic Digital Copy of Sony Cleared Recordings

 

(2)                 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
SEC]*

 

(c)     (i)      Within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]* of the establishment of industry standards under the Secure Digital
Music Initiative (SDMI) or any other similar standardized digital copy
protection scheme for audio recordings (an “SDMI Standard”) and provided that
(i) the SDMI Standard is incorporated into formats that are available to
CenterSpan on reasonable (for the purpose hereof, “reasonableness” shall be
determined by taking into account the cost of implementing the SDMI Standard as
compared to the general operating costs of CenterSpan in general)
non-discriminatory terms (i.e., implementation will not impose a
disproportionately greater financial or technical burden on CenterSpan than are
imposed on similarly-situated competitors of CenterSpan) and (ii) if the SDMI
Standard is or is likely to become a generally-accepted standard in the U.S.
phonorecord and United States consumer electronics industries, respectively,
then CenterSpan agrees to: (x) only transmit Sony Materials in a Streaming
format that complies fully with such standards and (y) license any proprietary
technology duly adopted by the SDMI Plenary Body and/or the SDMI Foundation or
any similar body or institute (to the extent such technology is available)
including, without limitation, any watermarks.  Unless and until such time as
there shall have been established an SDMI Standard, you shall only transmit Sony
Materials Streamed via the Service in an Approved Streaming Format or, in the
case of Conditional Downloads, you shall only transmit Sony Materials in an
Approved Playback Format that complies fully with the Streaming Security
Functional Requirements attached hereto as Exhibit B, as same may be modified by
the SDMI Foundation or any similar body or institute from time to time.

 

(ii)         If CenterSpan is unwilling or unable to: (x) transmit Sony
Materials in a Streaming format that complies fully with an SDMI Standard or (y)
license any proprietary technology duly adopted by the SDMI Plenary Body and/or
the SDMI Foundation or

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

33

--------------------------------------------------------------------------------


 

any similar body or institute (to the extent such technology is available)
including, without limitation, any watermarks, as and when required under
section 5.03(c)(i) above (taking into account clause (i) of section 5.03(c)(i)
above), then CenterSpan shall have the option, exercisable by notice to Sony, to
suspend the Term (such notice is sometimes referred to herein as the “SDMI
Suspension Notice”) until the date on which you comply with the requirements set
forth in section 5.03(c)(i) above (the period commencing on the date of your
SDMI Suspension Notice and ending on the date on which you comply with the
requirements set forth in section 5.03(c)(i)  above is sometimes referred to
herein as the “SDMI Suspension Period”).  In the event you suspend the Term
pursuant to the previous sentence, the running of the Term as well as any of
Sony’s obligations hereunder for the duration of any such suspension, shall be
so suspended for a period equal to the SDMI Suspension Period (i.e., the Term
shall be extended); provided, however, that in no event shall the running of the
Term be suspended for a period in excess of [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE SEC]*.  No such suspension shall relieve you of your
obligations under this Content Integration Agreement.  For the avoidance of
doubt, during the SDMI Suspension Period, you shall disable or remove from the
Service all Sony Materials, all Sony Authorized Trademarks and all Links to Web
Sites owned or controlled by Sony.  In the event that you do not comply with the
requirements set forth in section 5.03(c)(i) above within [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC]* in section 5.03(c)(i) above then,
without limiting any of Sony’s rights or remedies hereunder or otherwise, Sony
shall have the option, exercisable by notice to you and without limiting any of
its rights or remedies, to deem such failure a Default Event.

 

5.02.       In order to ensure that all Persons other than End Users are
prevented from accessing any Sony Materials contained in the Service,
Subscription Service Agent shall cause the Subscription Service to operate in
accordance with each of the following security features at all times during and
after the Term:

 

(a)         The Service shall utilize systems which contain a mechanism which
effectively prevents: (i) Persons other than End Users from accessing the
Service, (ii) an End User from accessing the Service from more than one
Electronic Device simultaneously and (iii) an End User from accessing the
Service from an Electronic Device that is not a Permitted Electronic Device.

 

(b)         The Service shall utilize systems which contain a mechanism which is
designed to prevent a Person other than the End User for whom any particular
User Account is established from accessing any Web Page pertaining to such User
Account.

 

(c)         The Service shall utilize systems which contain a mechanism which
effectively prevents the sharing of passwords and simultaneous access by more
than one Person to any one (1) User Account.

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

34

--------------------------------------------------------------------------------


 

(d)         The Service shall utilize systems which contain a mechanism which
effectively prevents the creation of Downloads or Electronic Digital Copies of
Sony Cleared Recordings Streamed hereunder, including, without limitation, by
means of computer software programs currently known as so-called “stream
rippers” (e.g. the software program known as “Streambox”, or computer software
programs with similar functionality, now known or later developed).

 

(e)         The Service shall utilize systems which contain a mechanism which
effectively prevents the creation of Downloads or Electronic Digital Copies of
Sony Cleared Recordings Playedback hereunder.

 

(f)          The Service shall ensure that Persons shall not be able to access
Conditional Downloads after such Persons are no longer End Users in good
standing or are otherwise no longer eligible to receive and/or retain the
Conditional Download concerned for any other reason.

 

5.02.1.     At all times during the Term you shall ensure that all Sony Cleared
Recordings used in connection with Service shall at all times: (i) originate
from files on the Agent Servers and (ii) be available to End Users directly from
the Service Site or from the Service Site indirectly via a Syndication Agent
Site (in accordance with the terms and conditions of this Content Integration
Agreement).  For the avoidance of doubt, in the case of so-called “peer to peer
file sharing”, Sony Cleared Recordings may originate from files on the hard
drive of an Approved Electronic Device of an End User in compliance with the
terms hereof.

 

5.06.        (a)       At all times during the Term, you shall actively monitor
compliance by each Person accessing Sony Materials via the Service or otherwise
of the Approved Security Features.  In the event that you become aware that any
Approved Security Features are reasonably capable of circumvention by any
Person, you shall immediately inform Sony thereof.  Upon being so informed by
you, or alternatively, upon Sony’s informing you that any Approved Security
Features are reasonably capable of circumvention by any Person (the capability
of such circumvention is sometimes referred to herein as a “Security Flaw”), you
and Sony shall immediately discuss an appropriate course of action, taking into
account, at a minimum, the severity of the Security Flaw, the scope of any
commercial impact upon Sony resulting from the exploitation of the Security
Flaw, the likelihood of repeated circumvention, the risk to any intellectual
property rights of Sony and its Licensees, and the cost to CenterSpan of
addressing the Security Flaw.  CenterSpan shall (i) implement any reasonable
resolution proposed by Sony after such discussions within the shortest possible
time period that is commercially practicable (in no event shall this period last
more than [CONFIDENTIAL PORTION

 

35

--------------------------------------------------------------------------------


 

OMITTED AND FILED SEPARATELY WITH THE SEC]* from the date of discovery of the
Security Flaw concerned); and (ii) give Sony, within [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC]* of the date of discovery of the
Security Flaw concerned, such assurances and furnish to Sony such plans as are
reasonably satisfactory to Sony detailing, with reasonable particularity, the
steps that have been taken and the steps that you propose to take in connection
with clause (i) of this sentence.  Nothing in this paragraph 5.03 shall be
deemed to limit any of Sony’s rights or remedies hereunder or otherwise,
including, for the avoidance of doubt, Sony’s right to recover damages (whether
or not you have complied or attempted to comply with the provisions of this
paragraph), and the provisions of paragraph 16.01 shall, for the avoidance of
doubt, require you to indemnify Sony for all damages arising from all Security
Flaws in accordance with the provisions thereof (whether or not you have
complied or attempted to comply with the provisions of this paragraph).

 

(b)      In the event that any Security Flaw is not cured by you as and when
required under subparagraph 5.03(a) above, or alternatively, if you fail to
implement any resolution proposed by Sony on the basis that you dispute whether
the breach of the Security Flaw concerned is material or damaging to Sony or its
Licensees or Affiliates for any reason or on the basis that the resolution
proposed by Sony is “reasonable” in light of the criteria specified in the
second sentence of subparagraph 5.03(a) or otherwise, then, without limiting any
of Sony’s rights or remedies hereunder or otherwise (the parties hereby
acknowledge that, after taking into account such criteria, termination of the
Service, to the extent Sony Materials are utilized in connection therein,
termination of the Term and the triggering of an “Event of Default” hereunder
might be “reasonable”; provided, however that Sony shall not have the right to
terminate the Term and trigger an “Event of Default” hereunder unless
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]* Sony has first
sent a Suspension Notice (as defined below) in respect of such Security Flaw),
Sony shall have the option, exercisable by notice to you (which notice,
notwithstanding anything to the contrary herein, may be via facsimile,
electronic mail or any other effective method of communication), to suspend the
Grant of Rights (such notice is sometimes referred to herein as the “Suspension
Notice”) until such time as: (x) you have taken all steps necessary to eliminate
the Security Flaw concerned; (y) you have given Sony such assurances and have
furnished to Sony such plans as are reasonably satisfactory to Sony detailing,
with reasonable particularity, the measures that have been taken and the steps
that you propose to take pursuant to clause (x) of this sentence; and (z) Sony
has sent you a notice (the “Suspension Reversal Notice”) confirming that each of
the requirements set forth in clauses (x) and (y) have been satisfied (the
period commencing on the date of Sony’s Suspension Notice and ending on the date
of a Suspension Reversal Notice is sometimes referred to herein as the
“Suspension

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

36

--------------------------------------------------------------------------------


 

Period”).  In the event Sony suspends the Grant of Rights pursuant to the
previous sentence, the running of the Term as well as any of Sony’s obligations
hereunder for the duration of any such suspension, shall be so suspended for a
period equal to the Suspension Period (i.e., the Term shall be extended);
provided, however, that in no event shall the running of the Term be suspended
for a period in excess of thirty (30) days.  For the avoidance of doubt, during
the Suspension Period, you shall disable or remove from the Service all Sony
Materials, all Sony Authorized Trademarks and all Links to Web Sites owned or
controlled by Sony.  In the event that any Security Flaw in respect of which
Sony has sent Subscription Service Agent a Suspension Notice hereunder is not
cured by Subscription Service Agent as required hereunder within ninety (90)
days (or, if the Security Flaw is solely directly attributable to a failure of
Microsoft’s digital rights management technology or other Microsoft software, as
described in greater particularity in the Technical Specifications attached
hereto (excluding any reason directly attributable to the acts or omissions of
CenterSpan, directly or indirectly, in whole or in part), one hundred twenty
(120) days) of the date of the Suspension Notice concerned then, without
limiting any of Sony’s rights or remedies hereunder or otherwise, Sony shall
have the option, exercisable by notice to Subscription Service Agent, to deem
such failure a Default Event.

 

(c)        Without limiting the generality of anything elsewhere herein or any
of Sony’s rights or remedies, each of which is hereby expressly reserved,
immediately after becoming aware that any Person has utilized or has exploited
any Security Flaw, either directly or indirectly, or immediately after Sony has
advised Subscription Service Agent that Persons are utilizing or exploiting any
Security Flaw, either directly or indirectly: (i) all such Persons shall no
longer be deemed End Users hereunder, (ii) Subscription Service Agent shall
immediately and unconditionally cancel, or require the applicable Syndication
Agent to cancel, such Person’s User Account; and (iii) Subscription Service
Agent shall take all necessary steps to ensure that such Person can no longer
access the Service at any time thereafter.

 

5.04.      Without limiting the generality of anything in this Content
Integration Agreement, neither Subscription Service Agent nor any Person
deriving rights from Subscription Service Agent shall, through Subscription
Service Agent’s acts or omissions, either directly or indirectly, in whole or in
part, create or facilitate the creation of Electronic Digital Copies of any Sony
Materials except to the extent expressly permitted herein in connection with the
Service.

 

5.05.      Upon reasonable advance notice and subject to paragraph 14.02, Sony
shall have the right, at its own expense, to conduct technical audits of the
Service including, for the avoidance of doubt and without limitation, all
hardware and software components and systems utilized by Subscription Service
Agent in connection with the Service including server logs, and all
documentation setting forth Subscription Service Agent’s policies and procedures
with respect to security features and formats including but not limited to, the
Approved Security Features.  Sony shall use reasonable efforts to conduct such
technical audit in a

 

37

--------------------------------------------------------------------------------


 

non-intrusive manner and shall have the right the conduct such technical audit
only one time per semi-annual period; provided, however, that in the event Sony
has notified you of a Security Flaw, the foregoing restriction shall not apply
and Sony shall be entitled to conduct a technical audit whether or not a
technical audit(s) has previously been conducted during that semi-annual
period.  In addition, as and to the extent that you have the right to conduct
technical audits of Syndication Agents, Sony shall be allowed to actively
participate, through Persons designated by Sony in its sole discretion, in
technical audits of Syndication Agents conducted by you or, if Sony declines to
so participate in the audit concerned, promptly following Sony’s request
therefor, in each instance, Sony shall be furnished with a copy of all reports,
materials and other information received by you in connection with or arising
out of each technical audit of each Syndication Agent conducted by you.  Without
limiting the generality of the foregoing, at all times, you shall use best good
faith reasonable efforts to obtain such technical audit rights from the
Syndication Agents.

 

5.06.        (a)       You hereby represent and warrant that at all times during
the Term only Approved Media Players (as defined below) shall be used by End
Users of the Service in connection with the transmission, performance and/or
playback of Recordings during each session in which the End User concerned has
access to reproductions, performances and/or transmissions of Sony Cleared
Recordings made available via the Service, either in whole or in part, directly
or indirectly.

 

(b)      (1)      As used herein, a “Media Player” shall mean a computer program
which is used or useful in the transmission, performance and/or playback of
Recordings so that the digital data that embodies the audio or audiovisual
recording concerned can be perceived by and communicated to an End User of such
computer program when used in conjunction with the aid of a machine or device. 
For the avoidance of doubt and without limitation, Microsoft’s “Windows Media
Audio Version 7”, WMA8 and RealNetwork’s “RealPlayer 8” are “Media Players” as
of the date hereof.

 

(b)      (1)     Omitted without implication.

 

(b)      (3)     As used herein, an  “Approved Media Player” shall mean
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

(c)       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

38

--------------------------------------------------------------------------------


 

6.             PAYMENTS AND FEES

 

6.01.       (a)       You shall make the following payments to Sony, by wire
transfer or certified check, in immediately available funds on the dates
specified  in subparagraphs 6.01(b) and (c) below: (i) a non-recoupable,
non-returnable payment in the amount of One Million Dollars ($1,000,000) (the
“Service Preparation Fee”) and (ii) a recoupable Advance in the amount of One
Million Dollars ($1,000,000) (the “Initial Advance”).

 

(b)       The Service Preparation Fee shall be payable as follows: (i) Five
Hundred Thousand Dollars ($500,000) promptly (but in no event later than five
(5) days) following complete execution of this Content Integration Agreement and
(ii) Five Hundred Thousand Dollars ($500,000) on or before September 1, 2002.

 

(c)       The Initial Advance shall be payable as follows:

 

(i) Two Hundred and Fifty Thousand Dollars ($250,000) promptly (but in no event
later than five (5) days) following the earlier of: (i) September 1, 2002 and
(ii) that date on which you enter into the first Syndication Agent Agreement
hereunder;

 

(ii) Two Hundred and Fifty Thousand Dollars ($250,000) promptly (but in no event
later than five (5) days) following the earlier of: (i) December 1, 2002 and
(ii) the date that is three months after the date on which you enter into the
first Syndication Agent Agreement hereunder;

 

(iii) Two Hundred and Fifty Thousand Dollars ($250,000) promptly (but in no
event later than five (5) days) following the earlier of: (i) March 1, 2003 and
(ii) the date that is six months after the date on which you enter into the
first Syndication Agent Agreement hereunder;

 

(iv) Two Hundred and Fifty Thousand Dollars ($250,000) promptly (but in no event
later than five (5) days) following the earlier of: (i) June 1, 2003 and (ii)
the date that is nine months after the date on which you enter into the first
Syndication Agent Agreement hereunder.

 

6.02.       (a)        Simultaneous with the complete execution of this
agreement, and in consideration of the mutual covenants contained herein, you
hereby agree to award, transfer and assign to Sony Two Hundred Eighty Three
Thousand Five Hundred Fifty Six (283,556) shares of common stock of Subscription
Service Agent (representing an interest equal to at least three percent (3%) of
the total issued and outstanding capital stock of Subscription Service Agent)
(the “Equity Consideration”).

 

39

--------------------------------------------------------------------------------


 

               (b)        The transfer of the Equity Consideration shall be
pursuant to a common stock acquisition and investor rights agreement (the “Stock
Purchase Agreement”), in form and substance satisfactory to Sony and entered
into by the parties simultaneously herewith.

 

               (c)        Simultaneous with the complete execution of this
agreement, and in consideration of the mutual covenants contained herein, you
hereby agree to award, transfer and assign to Sony warrants (“Warrants”)
granting Sony the option to acquire an additional interest in CenterSpan equal
to One Hundred Eighty Nine Thousand Thirty Seven (189,037) shares of common
stock of Subscription Service Agent (representing an interest equal to at least
two percent (2%) of the total outstanding capital stock of CenterSpan) at an
exercise price equal to the thirty (30) day trading day trailing volume weighted
average price as of the sate that is thirty (30) days prior to the date first
written above.

 

               (d)        The transfer of the Warrants shall be pursuant to a
Warrant to Purchase Preferred Stock, in form and substance satisfactory to Sony
and entered into by the parties simultaneously herewith.

 

6.02.1.    (a)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]*

 

               (b)        (1)          [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE SEC]*

 

                           (2)          [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE SEC]*

 

               (c)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]*

 

6.02.2.    (a)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]*

 

               (b)       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]*

 

               (c)       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]*

 

6.03.       (a)       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]*

 

               (b)       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]*

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

40

--------------------------------------------------------------------------------


 

6.04.     (a)    (i)        CenterSpan shall compute the Service Fees and any
other payments accrued hereunder as of the end of each calendar quarter-annual
period hereunder.  Within thirty (30) days following the end of each
quarter-annual period hereunder, CenterSpan shall send Sony an accounting
statement covering that computation setting forth a description and calculation
of the applicable payments in detail sufficient to support the calculations of
the amounts paid, including the items of information described in section
6.04(a)(ii) below (the “Service Fee Report”), together with any Service Fees
which are due after deducting unrecouped Advances and other sums which are due;
provided, however, that if Sony administers Publishing Rights pursuant to
subsection 4.03(e)(2)(iii), then you shall send Sony the Service Fee Report and
any such Service Fees and other sums which are due thereunder, including any
sums payable pursuant to section 4.03(e)(2)(ii) above, within fifteen (15) days
following the end of each quarter-annual period hereunder (or such shorter
periods as may be reasonably necessary in order for Sony to effectively and
timely administer Publishing Rights obtained by Sony hereunder and pay
Publishing costs in connection therewith (e.g., monthly)).

 

(ii)              Without limiting the generality of anything in section
6.04(a)(i) above, each such Service Fee Report shall contain, among other
things, a description and calculation of the applicable payments payable for the
period concerned in detail sufficient to support the calculations of the amounts
paid, as well as such additional information as Sony may require for each Sony
Cleared Recording accessed via the Service, including but not limited to:

 

(A) the number of Streams and the number of Playbacks of each Sony Cleared
Recording accessed during the period in question, sorted by featured artist
name, track title, the ISRC number for the Recording concerned (or such other
alphanumeric identifier as Sony may designate in advance for the Recording
concerned), the name of the Syndication Agent from whom the End User obtained
access to the Stream or Conditional Download in question, the Subscription Fees
applicable to the Stream or Conditional Download in question, and the allocated
unit price per Stream or Conditional Download in question.

 

(B) the Monthly Playback Number of all other Recordings accessed in connection
with the Service on an aggregate basis;

 

(C) the number of End Users and other Persons, if any, who accessed Recordings
in connection with the

Service; and

 

(D) a statement of Gross Revenue for the accounting period concerned itemizing,
with reasonable particularity, each of the items set forth in paragraph 6.03.

 

(b)       At all times during the Term, Subscription Service Agent shall
maintain comprehensive standard management reporting systems capable of tracking
all information which Sony reasonably requests be included in the Service Fee
Reports.

 

(c)        All payments becoming due to Sony under this Content Integration
Agreement will be made in full by Subscription Service Agent without any offset
or deduction; provided, however, no Service Fees shall be due and payable to
Sony until such time as all Advances theretofore paid have been recouped by or
repaid to you.

 

41

--------------------------------------------------------------------------------


 

(d)    Subscription Service Agent shall pay interest at the rate per month equal
to the rate reported by the Wall Street Journal as the prime rate for major
banks plus one percent (1%), or the maximum rate permitted by law, whichever is
less, from the date due, on any required payment that is not made on or before
its due date, without prejudice to any other rights Sony may have in connection
with such delinquency.

 

6.05.     Omitted without implication.

 

6.06.     Subscription Service Agent shall cause the independent public
accounting firm that audits Subscription Service Agent’s books and records to
prepare in respect of each fiscal year of Subscription Service Agent during the
Term an agreed upon procedures report (each, a “Procedures Report”) verifying
that the financial and other information contained on the Service Fee Reports
correspond directly to the underlying books and records of Subscription Service
Agent, without adjustment and/or reconciling items.  Such books and records
shall be the basis for Subscription Service Agent’s own audited financial
statements and shall be subject to an adequate system of internal accounting
controls surrounding the assertions of completeness, accuracy, occurrence proper
period and valuation.  Each such Procedures Report shall be delivered to Sony by
no later than forty-five (45) days following the end of the fiscal year covered
by the Procedures Report.

 

6.07.     Subscription Service Agent shall maintain accurate and complete
records and books of account in accordance with GAAP applied on a consistent
basis, which shall include, at a minimum, all documentation needed by Sony to
compute and verify the payments payable to Sony hereunder, and to verify all of
the information required to be delivered to or otherwise made available to Sony
in connection with the performance of this Content Integration Agreement.  No
more than once per year, and only within three and one-half (3-1/2) years
following the termination or expiration of the Term, Sony’s representatives will
have the right to examine those books and records at any time during
Subscription Service Agent’s normal business hours, and to make copies of them
and extract information from them.  Subscription Service Agent will cooperate
with Sony’s representatives to insure their reasonable (as construed broadly in
order for Sony to enforce and protect its interests in connection with this
Content Integration Agreement) access to Subscription Service Agent’s books and
records and will furnish such supplemental information and documents as Sony may
request. If the audit establishes that Subscription Service Agent has
under-accounted and/or underpaid any Service Fees (deficiency) of eleven percent
(11%) or more of the Service Fees reported during the audit period then the
total expenses of such inspection, including fees, shall be borne by
Subscription Service Agent.  Subscription Service Agent shall promptly pay the
amount of such deficiency, plus interest, as provided herein.

 

42

--------------------------------------------------------------------------------


 

6.08.     Omitted without implication.

 

6.09.     You warrant and represent that you will bear and pay any and all
taxes, duties and customs of any kind, however designated, levied or based in
any way anywhere in the Territory upon the performance of your obligations under
this Content Integration Agreement or the sale or resale of any products or
services by you, including, for the avoidance of doubt and without limitation,
all sales, use, excise, purchase, value added or similar taxes (other than
income taxes payable by Sony on monies earned by Sony under this Content
Integration Agreement).  You will execute any documents Sony may deem necessary
or desirable to evidence your liability for such taxes.  If any claim is made
against Sony for such taxes, you will promptly remit to Sony such sums together
with any penalties and interest assessed.

 

6.10.     For a period of three and one-half (3-1/2) years following the last
day of the Term, Subscription Service Agent shall retain all transaction data,
End User Information and other data or information reasonably necessary for Sony
and Subscription Service Agent to determine and verify all amounts due or
payable hereunder and for accounting purposes, including, without limitation,
each of the items required in each Service Fee Report.

 

7.            EXTRANET; END USER INFORMATION

 

7.01.     (a)  Commencing as of the date that is thirty (30) days from the date
hereof, you will make available to Sony for access twenty-four (24) hours per
day, seven (7) days per week, an electronic mechanism (e.g., a so-called
“extranet”) (the “Extranet”) whereby Sony shall have access to detailed
information in respect of the Service, which information is updated at no less
than daily intervals, including, without limitation, with respect to the
following types of information:

(1) a list of all Streams and Conditional Downloads of Sony Cleared Recordings,
organized by artist, title and “label” (e.g. Epic Records, Columbia Records, 550
Music);

 

(2) Aggregate Information; and

 

(3) a comparison of the number of Streams and Conditional Downloads (as well as
the number of Playbacks thereof) of Sony Cleared Recordings hereunder with the
total number of Streams and Conditional Downloads (as well as the number of
Playbacks thereof) of Recordings made available on the Service.

 

(b)  Without limiting the generality of anything in subparagraph 7.01(a) above,
the Extranet shall also contain, at a minimum, the following information
regarding each Sony Cleared Recording Streamed hereunder and each Conditional
Download Downloaded hereunder:

 

43

--------------------------------------------------------------------------------


 

(1) the name(s) of the recording artist(s) whose featured performances are
embodied on the Sony Cleared Recording;

 

(2) title of the Sony Record from which the Sony Cleared Recording concerned was
encoded;

 

(3) the Sony label;

 

(4) the catalog number applicable to the Sony Record from which the Sony Cleared
Recording concerned was encoded;

 

(5) the initial release date that you make the Sony Cleared Recording concerned
available as part of the Service;

 

(6) the ISRC Code (or such other alphanumeric identifier as Sony may designate
in advance for the Recording concerned) applicable to the Sony Record from which
the Sony Cleared Recording concerned was encoded; and

 

(7) the aggregate number of times such Sony Cleared Recording was Streamed and
Conditionally Downloaded of each Stream and Conditional Download.

 

(c)  The Extranet shall also contain such additional information as Sony and
Subscription Service Agent may mutually agree upon from time to time during the
Term, and in no event shall the Extranet contain less information than the
information provided to any other Person owning or controlling rights in or to
Recordings made available on the Service.

 

(d)  Subject to Article 14, at all times, Sony shall have the unrestricted
ability to make copies of any information contained in the Extranet, including,
for the avoidance of doubt and without limitation, so-called “page views”, in
both human readable form (e.g., printed copies) and machine readable form (e.g.,
computer files).

 

7.02.        (a)             At all times during the Term, you shall collect and
retain User Information from all End Users.  All such User Information, to the
extent it is Aggregate Information, collected and retained by you shall be
jointly and equally owned by each of you and Sony.  Each of you and Sony shall
at all times during the Term have unrestricted access to all such Aggregate
Information applicable to End Users.  Without limiting the generality of this
paragraph 7.02, Aggregate Information shall not be sold by Sony to any third
party or used by Sony for purposes other than in connection with Sony’s own
internal analysis or review.

 

44

--------------------------------------------------------------------------------


 

(b)        Each End User shall, when registering to become a subscriber of the
Service on the Service Site (and specifically excluding those who join the
Service via a Syndication Agent Site), be offered in clear, prominent and
unambiguous terms (which terms shall be subject to Sony’s prior, written consent
in each instance) the option to subscribe to Sony Music’s electronic mailing
list (each End User who has subscribed to Sony Music’s electronic mailing list
shall hereinafter be referred to as a “Sony Subscriber”).  Without limiting the
first sentence of this paragraph 7.02, you shall deliver to Sony in a file
format reasonably acceptable to Sony, the name and electronic mail address of
each Sony Subscriber promptly following the date that the Sony Subscriber
concerned has subscribed to Sony Music’s electronic mailing list.

 

7.03.     Each of the parties hereby represents and warrants to the other that:
(a) all uses by such party and each Person deriving rights from such party of
End User Information shall at all times comply with such party’s privacy policy
in effect at the time that the End User Information concerned was collected by
such party, and (b) each party’s privacy policy with respect to the collection
and use of User Information shall at all times comply with any and all
applicable laws, and shall at all times otherwise be in accordance with all
generally accepted customs and practices in the electronic commerce industry in
the United States.

 

8.            SYNDICATION AGENTS

 

8.01.     Subject in each case to the restrictions herein, you shall be
permitted to enter agreements with Syndication Agents whereby such agents: (i)
will facilitate Sony’s sale of Streams and Conditional Downloads to End Users by
providing access to the Service from Syndication Agent Sites and (ii) will
provide access to the Service from Syndication Agent Sites by creating a Link
between such Web Sites and the Service Site.  Each Syndication Agent’s ability
to access and/or control the Sony Materials shall be limited solely to the
ability of the Syndication Agent to access and retransmit the Service by Linking
its Syndication Agent Site to the Service Site.  Except as set forth herein, no
Syndication Agent shall have the right to: (i) use any Sony Authorized Trademark
or any of the Sony Materials for any purpose whatsoever (including marketing of
the Service or the Syndication Agent Site) without the express written consent
of Sony or (ii) allow any Person other than an End User (or potential End User
pursuant to a limited, free-trial membership) to access the Service. 
Notwithstanding the foregoing or anything elsewhere herein, Syndication Agent
may allow Persons other than End Users to access the Service to the extent
permitted under section 4.06(a)(2); provided, however, that such Persons shall
not be entitled to Stream or Playback any Sony Cleared Recordings unless and
until such Persons qualify as End Users

 

45

--------------------------------------------------------------------------------


 

hereunder.  All aspects of the Service shall, at all times, remain under the
sole control and authority of the Subscription Service Agent.  Syndication
Agents may have the right, power or authority to “co-brand”, or otherwise market
the Service under any other name, but shall not have the right, power or
authority to “private label” the Service (i.e., brand the Service in a manner
that does not prominently and accurately attribute to Subscription Service
Agent’s role in connection with the Service).  For the avoidance of doubt, in
the event that the Service is presented bearing a Syndication Agent’s brand,
trademark or other identifying information, and also includes the phrase
“Presented by CenterSpan.com” or the phrase “Powered by C-Star” (or another
equivalent phrase accurately denoting some affiliation with Subscription Service
Agent) on each Web Page that forms a part of the Service, such presentation
shall be deemed to be “co-branded” version of the Service and not a “private
label” version of the Service.

 

8.02.     A Person must satisfy all of the following conditions in order to
constitute a Syndication Agent hereunder:

 

(a)    It must not be owned or controlled by you, directly or indirectly, and it
must enter into an agreement with the Subscription Service Agent that complies
with the terms of this Content Integration Agreement with respect to the use of
the Sony Materials by Syndication Agents (a “Syndication Agent Agreement”).

 

(b)    It must only have access to the Service during the Term of this Content
Integration Agreement, and its use of the Sony Materials must comply with the
terms, conditions and limitations set forth in this Content Integration
Agreement.

 

(c)    (i) (This section 8.02(c)(i) shall only apply in respect of Syndication
Agents that are not Data Network Syndication Agents.)  It must be based in the
United States, its URL must end in “.com”, “.net”, “.biz”, “.info”, or similar
top-level domain name used for general commercial purposes in the United States
or Canada, respectively, it must neither transmit nor retransmit the Service
outside the United States either directly or indirectly via subdirectory or
otherwise (subject to paragraph 2.02), and it must not syndicate, frame or deep
link the Service to a server located outside the United States.

 

(ii) (This section 8.02(c)(ii) shall only apply in respect of Syndication Agents
that are Data Network Syndication Agents.)  It must neither transmit nor
retransmit the Service outside the United States or Canada, as the case may be,
either directly or indirectly, in whole or in part.

 

 

46

--------------------------------------------------------------------------------


 

(d)    It must not engage in the endorsement of political positions or political
candidates (excluding endorsements that are solely incidental and not affiliated
with the Syndication Agent concerned, such as by displaying rotating “run of the
site” banner advertisements over which the Syndication Agent has or had no
editorial discretion or endorsement, whether in whole or in part, directly or
indirectly) and it must not engage in the sale of, or advertise, tobacco,
firearms, personal hygiene products, pornography, religious causes or any other
subject matter which Sony deems in its sole, reasonable discretion to be
objectionable or which, in the opinion of Sony’s attorneys could subject Sony or
any other Person to liability.

 

(e)    Neither it nor any Affiliate or licensee of it may engage in the sale of
products designed to circumvent copy protection mechanisms (e.g., audio and/or
video stream capture software) or any services, Web Sites and/or products (e.g.,
software) that directly or indirectly facilitate the reproduction (or other
use), distribution, display and/or performance of copyrighted, trademarked or
service marked materials or other property or other tangible or intangible
rights of Sony, any Affiliate of Sony or any Sony Artist without the express
authorization of the applicable rightsowners.

 

If at any time during the Term you become aware that a Syndication Agent ceases
to comply with conditions (b) — (e) above, you agree to notify Sony immediately
thereafter and you agree to block such Syndication Agent’s access to the Sony
Materials as soon as practicable but in no event later than twenty-four (24)
hours thereafter, subject to the remainder of this paragraph 8.02.  If at any
time during the Term Sony becomes aware that a Syndication Agent ceases to
comply with condition (d) above, Sony agrees to notify you (which notice,
notwithstanding anything to the contrary herein, may be via telephone,
facsimile, electronic mail or any other effective method of communication) and
you shall notify the Syndication Agent concerned of such non-compliance and use
your best efforts to cause such Syndication Agent to cure such non-compliance;
provided that Sony’s failure to so notify you shall not be deemed a breach of
this Content Integration Agreement.  In the event that the non-compliance
concerned is not cured to Sony’s satisfaction within ten (10) days following
Sony’s notice to you, then you shall immediately and permanently deny such
Syndication Agent access to the Sony Materials and you shall promptly thereafter
send Sony a notice which accurately confirms, with reasonable particularity,
such denial.

 

8.03.     (a)    You shall use best efforts to cause each Syndication Agent to
abide by the applicable Syndication Agent Agreement (to the extent applicable to
the Sony Materials) and the terms of this Content Integration Agreement (to the
extent they apply to the Syndication Agent).  If you become aware of any breach
or if you suspect any breach of any of the Syndication Agent Agreements, or if
you become aware or you suspect that any Syndication Agent’s use of the Sony
Materials or the Sony Trademarks violates any terms of this Content Integration
Agreement, you shall immediately notify Sony and the Syndication

 

47

--------------------------------------------------------------------------------


 

Agent thereof, and you agree to use your best efforts to cause such Syndication
Agent to cure such breach.  In addition, if Sony notifies you of any such
breach, or alleged breach, you shall notify the Syndication Agent concerned of
such breach and use your best efforts to cause such Syndication Agent to cure
such breach.  In the event that the material breach concerned is not cured to
Sony’s satisfaction within forty-eight (48) hours following your or Sony’s
notice of breach to the Syndication Agent concerned (whichever is sooner) (which
notice, notwithstanding anything to the contrary herein, may be via telephone,
facsimile, electronic mail or any other effective method of communication), then
you shall so notify Sony and you shall immediately and permanently deny such
Syndication Agent access to the Sony Materials.  You shall cooperate with Sony
in any action or proceeding Sony commences against any Syndication Agent whose
use of the Sony Materials violates the terms of this Content Integration
Agreement or the Syndication Agent Agreements.  The Subscription Service Agent
assumes full responsibility for each Syndication Agent’s compliance with the
terms of this Content Integration Agreement.

 

(b)    Subscription Service Agent covenants, warrants and represents to Sony
that: (i) each Syndication Agent Agreement shall be consistent in all material
respects with the terms and conditions of this Content Integration Agreement;
(ii) each Syndication Agent Agreement shall explicitly afford Sony, as a third
party beneficiary of such agreement, all of the same rights and remedies with
respect to the Syndication Agent’s use of the Sony Materials (including, without
limitation, all rights of review, approval, withdrawal, removal and termination)
as granted to Sony pursuant to this Content Integration Agreement; and (iii)
Sony shall have the right to require Subscription Service Agent to terminate any
Syndication Agent Agreement with respect to the Sony Materials if Sony
determines that said Syndication Agent has committed any act as would permit
Sony to terminate this Content Integration Agreement pursuant to paragraph 11.01
below.

 

9.           PROMOTIONAL OPPORTUNITIES

 

9.01.       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

10.         [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

10.01.     (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

*  Confidential Portions Omitted.

 

48

--------------------------------------------------------------------------------


 

(b)  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

11.    TERMINATION

 

11.01.   (a)     Immediately following the occurrence of any Default Event (as
defined below), Subscription Service Agent shall be deemed in material breach
and default hereof and Sony, in addition to any other rights and remedies which
Sony has under this Content Integration Agreement or otherwise, may upon notice
to Subscription Service Agent, immediately terminate this Content Integration
Agreement and the Term, and the provisions of paragraph 11.02  below shall
apply.  No exercise of an option under this paragraph shall limit Sony’s rights
to recover damages by reason of Subscription Service Agent’s default, Sony’s
rights to exercise any other option under this paragraph, or any of Sony’s other
rights or remedies.  No exercise of any right or remedy hereunder shall limit
Sony’s right to recover damages by reason of Subscription Service Agent’s
default, Sony’s right to exercise any other right or remedy under this paragraph
11.01, or any of Sony’s other rights or remedies.

 

(b)    A “Default Event” shall mean the occurrence of any of the following
events listed below:

 

(1)        Subscription Service Agent’s failure to timely make payments required
hereunder or to execute, deliver and comply with the terms of the Stock Purchase
Agreement or render Service Fee Reports or render any information or documents
required to be furnished or otherwise made available to Sony as and when
required hereunder; provided, however, that, with respect to any such breach
other than a breach under subparagraph 6.01(a) above, Subscription Service Agent
shall have a period of ten (10) business days from the date of Sony’s notice of
such breach in which to cure said breach before it shall be considered a
“Default Event”.

 

(2)        Subscription Service Agent’s breach of any of Subscription Service
Agent’s material representations, warranties, covenants or material obligations
hereunder, or Subscription Service Agent’s failure to fulfill any of
Subscription Service Agent’s material obligations hereunder; provided, however,
that, with respect to any such breach in respect of which a shorter cure period
is not expressly provided elsewhere herein, Subscription Service Agent shall
have a period of ten (10) business days from the date of Sony’s notice of such
breach in which to cure said breach before it shall be considered a “Default
Event”.

 

 

49

--------------------------------------------------------------------------------


 

(3)        Subscription Service Agent’s bankruptcy or insolvency, or the
dissolution or the liquidation of Subscription Service Agent’s assets, or the
filing of a petition in bankruptcy or insolvency for an arrangement or
reorganization by, for or against Subscription Service Agent, or the appointment
of a receiver or a trustee for all or a portion of Subscription Service Agent’s
property, or Subscription Service Agent’s making an assignment for the benefit
of creditors; provided, however, that Subscription Service Agent shall have a
period of sixty (60) consecutive days from its receipt of any involuntary
petition in bankruptcy filed against Subscription Service Agent in which to cure
said breach before it shall be considered a “Default Event”.

 

(4)        Subscription Service Agent’s attempt to assign any of Subscription
Service Agent’s rights under this Content Integration Agreement in contravention
of paragraph 16.06 below without Sony’s prior written consent, or the succession
of any of those rights to any other Person by operation of law.

 

(5)        In the event that Subscription Service Agent, through its acts or
omissions, directly or indirectly, permits or causes any liens, encumbrances or
claims against any of the Sony Materials or permits or causes any liens,
encumbrances or claims against its rights under this Content Integration
Agreement for the benefit of or on behalf of a Triggering Person.

 

(6)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

(7)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

(8)        Failure to cure a Security Flaw in accordance with the provisions of
paragraph 5.03 above.

 

11.02.            (a)         Upon termination or expiration of the Term:  (i)
all rights granted to Subscription Service Agent herein shall immediately
terminate; (ii) neither Subscription Service Agent nor, for the avoidance of
doubt, any Syndication Agent shall thereafter have any right to make any use of
any Sony Materials or Sony Authorized Trademarks; (iii) Subscription Service
Agent shall immediately cease to use the computer files or software embodying
the Sony Materials; (iv) Subscription Service Agent and Syndication Agents
shall  immediately remove all Links to Web Sites owned or controlled by Sony;
(v) Subscription Service Agent shall immediately return or destroy or remove, as
the case may be, all of the foregoing materials and all copies of the foregoing
materials, and Subscription Service Agent shall promptly furnish Sony with a
sworn affidavit, in a form satisfactory to Sony in its reasonable discretion,
accurately confirming the foregoing; and (vi) all monies then due or to become
due to Sony shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Subscription Service Agent.  For the avoidance of doubt: (i) no termination or
expiration of this Content Integration Agreement shall

 

--------------------------------------------------------------------------------

*Confidential Portions Omitted.

 

 

50

--------------------------------------------------------------------------------


 

affect Sony’s right to payment of all monies due hereunder (and the associated
accounting in connection therewith) and (ii) in all cases, those provisions
herein that correspond to provisions in other agreements that customarily
survive the end of the term (including, but not limited to, the provisions
contained in paragraphs 6.04 through 6.08, 12.02, 16.01 and Article 14 herein)
shall survive the end of the Term.

 

(b)          (1)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]*

 

               (2)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]*

 

               (3)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]*

 

               (4)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]*

 

               (5)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]*

 

(c)          (1)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE SEC]*

 

               (2)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]*

 

               (3)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]*

 

               (4)        [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]*

 

12.          REPRESENTATIONS AND WARRANTIES

 

12.01.   Subscription Service Agent covenants, represents and warrants that each
of the following is true:

 

(a)          Subscription Service Agent has the right and power to enter into
and fully perform this Content Integration Agreement and to make the commitments
Subscription Service Agent make herein, and has obtained or will obtain all
necessary licenses, permissions and consents (including, for the avoidance of
doubt, all necessary publishing licenses in connection with the use of the Sony
Cleared Recordings).

 

(b)          Sony shall not be subject to any costs, fees, royalties or other
charges in respect of the Service (including, without limitation, any mechanical
royalties (except as otherwise expressly provided herein), synchronization
royalties or any fees or

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

51

--------------------------------------------------------------------------------


 

royalties payable in respect of the public performance or reproduction of any
musical composition and any other dramatic, literary or other works embodied in
a Sony Cleared Recording).  For the avoidance of doubt, as between you and Sony,
Sony shall be responsible for making all union payments (if any) and audio
record royalty payments required to be made by Sony under any agreements to
which Sony is a party to each recording artist, producer, mixer, remixer and
other Person that contributed to the recording of the Sony Cleared Recordings
transmitted via the Service.

 

(c)          Subscription Service Agent is fully-qualified to perform all
obligations as described herein and to maintain and operate the Service as
described herein.  Subscription Service Agent shall operate the Service to the
best of Subscription Service Agent’s abilities in accordance with the technical
specifications approved by Sony, and shall not subcontract or otherwise delegate
any of Subscription Service Agent’s duties hereunder.

 

(d)          Subscription Service Agent shall own and/or control all times
during the Term, all right, title and interest in and to the Service and all
materials embodied, reproduced or otherwise contained therein, and all
copyrights and other rights therein, throughout the Territory, free and clear of
any and all claims or encumbrances whatsoever therein to the extent necessary
for the operation of the Service as described herein.  The Service, and the
operation and use thereof for the purposes described herein, shall not, and at
no time shall during the Term, violate any law (including, without limitation,
any federal law or regulation) or infringe upon or violate the rights of any
Person, including, without limitation, any trademarks, names, logos, copyrights,
materials or other content Subscription Service Agent creates, licenses, uses,
publishes, performs, reproduces, distributes or displays (other than the Sony
Materials or other materials furnished to Subscription Service Agent by Sony
hereunder).

 

(e)          Subscription Service Agent has obtained from all necessary third
parties all licenses and other rights necessary or advisable in order to create
and operate the Service, other than those licenses and other rights specifically
required to be obtained by Sony hereunder.

 

(f)           Subscription Service Agent is a corporation duly organized and in
good standing under the laws of Oregon.

 

(g)          Subscription Service Agent shall accurately count and report the
number of performances of each Recording Playedback and Streamed by each
potential End User during free-trials (e.g., by making the free-trial offering a
“negative option” to unsubscribe) to the extent necessary to prepare Service Fee
Reports and otherwise comply with the Subscription Service Agent’s reporting,
payment and other obligations hereunder.

 

(h)          Omitted without implication.

 

52

--------------------------------------------------------------------------------


 

(i)           The Service shall not contain or utilize any content or other
materials which Sony deems patently offensive or which, in the judgment of its
attorneys, might subject Sony to unfavorable regulatory action, nor shall any
Web Page that forms a part of the Service contain any Link to any Web Site which
contains or features any such material.

 

(j)           Subscription Service Agent shall not enter into any agreement
whatsoever on behalf of Sony, shall not make any representations or warranties
on behalf of Sony, and shall not represent to any Person that it has the power,
whether express or implied, to bind Sony in any way or enter into contracts on
Sony’s behalf.

 

(k)          Subscription Service Agent shall not make any use of any Sony
Materials, or authorize any third party to make any use of any Sony Materials,
except as specifically permitted pursuant to the terms of this Content
Integration Agreement.

 

(l)           Subscription Service Agent shall use best efforts to ensure the
security of all data and information collected and/or transmitted by the
Service, including without limitation the Aggregate Information, and that in
connection with such efforts it shall make use of current, effective and
so-called “state of the art” encryption and anti-piracy technologies.

 

(m)         Subscription Service Agent will not include the Sony Materials in
computer files other than those computer files created for use as part of the
Service.

 

(n)          At all times, Subscription Service Agent shall comply with all
applicable laws, rules, regulations and so-called “privacy policies” (including
the privacy policy of Sony, as such policy may be amended from time to time, to
the extent reasonably applicable) in its use of End User Information.  In
connection therewith, Subscription Service Agent shall maintain, and at all
times comply with, a privacy policy with respect to the Service and any Web
Sites as may be owned, operated and/or maintained by Subscription Service Agent
during the Term hereof, relating to the collection and use of Aggregate
Information as contemplated herein, in accordance with all applicable laws,
rules, regulations and generally accepted customs and practices in the
electronic commerce industry in the United States.

 

(o)          Subscription Service Agent shall not cut, edit, change, add to,
delete from or revise any Sony Materials (or authorize any Person to do any of
the foregoing) without the express prior written consent of Sony in each
instance.  Without limiting the scope of the foregoing, Subscription Service
Agent expressly agrees that it will not alter or delete any title, credit or
copyright notice, any trademarks or service marks, or the talent, writing,
producing, directing or music credits contained in the Sony Materials.

 

53

--------------------------------------------------------------------------------


 

(p)          Subscription Service Agent will not, directly or indirectly, sell
or otherwise dispose of, pledge, mortgage or in any other way encumber the Sony
Materials, or, attempt to pledge, mortgage or otherwise encumber Subscription
Service Agent’s rights under this Content Integration Agreement for the benefit
of or on behalf of a Triggering Person.

 

(q)          At all times during the Term, any free-trial memberships that make
Sony Cleared Recordings available to potential End Users shall be limited to:
(1) Streams of Sony Cleared Recordings and other Recordings via the Service
offered to End Users, (2) one (1) membership per household, and (3) only one (1)
membership to any Person (or household) during the Term.

 

(r)           Omitted without implication.

 

(s)          At all times during the Term, Agent Servers containing Sony
Materials shall be located solely at such locations in the United States as
Subscription Service Agent has notified Sony with reasonable particularity as to
its exact physical location (e.g., by providing the name of the facility, the
street address of such facility and the main phone number for such facility). 
Subscription Service Agent shall give Sony thirty (30) days’ prior notice before
changing the location of any Agent Server containing Sony Materials.  As of the
date hereof, Agent Servers containing Sony Materials are located at Inflow, 1233
N.W. 12th Avenue, Portland, Oregon (telephone: (503) 553-7800).

 

(t)           Except as and to the extent expressly provided elsewhere in this
Content Integration Agreement, at all times during the Term, Subscription
Service Agent shall exclusively provide all content hosting, bandwidth, rights
clearinghouse, and other service functions (other than billing and financial
clearinghouse services) in connection with the Service.  For the avoidance of
doubt, Subscription Service Agent may authorize Syndication Agents or other
agents designated by Subscription Service Agent in its reasonable discretion to
provide billing and financial clearinghouse services in connection with the
Service; provided that no such delegation of such duties shall relieve
Subscription Service Agent of any of its obligations set forth in this Content
Integration Agreement.

 

12.02.      (a)          Sony represents and warrants that that it has the
right, power and authority to enter into this Content Integration Agreement.

 

(b)          Sony represents and warrants that, to the best of its knowledge,
the use of the Sony Cleared Recordings (excluding any musical compositions and
any dramatic, literary or other copyrighted works (other than sound recordings)
embodied therein) and the corresponding Artwork in accordance with the terms of
this Content Integration Agreement will not violate or infringe the rights of
any third parties; provided, however, that in the event that Sony notifies you,
under subparagraph 3.03(a) above, that any of the Sony Materials is excluded
from the Grant of Rights, then Sony’s representation and warranty in this
subparagraph 12.02(b) with respect to the Sony Materials that are the subject of
such notice shall terminate immediately upon your receipt of such notice (and
Sony’s indemnification of you under paragraph 16.01.1 below shall not cover any
causes of action arising from your use thereafter of the Sony Materials that are
the subject of such notice).

 

54

--------------------------------------------------------------------------------


 

(c)          Sony represents and warrants that, to the best of its knowledge, it
owns all right, title and interest in the Sony Materials; provided, however,
that in the event that Sony notifies you, under subparagraph 3.03(a) above, that
any of the Sony Materials is excluded from the Grant of Rights, then Sony’s
representation and warranty in this subparagraph 12.02(c) with respect to the
Sony Materials that are the subject of such notice shall terminate immediately
upon your receipt of such notice (and Sony’s indemnification of you under
paragraph 16.01.1 below shall not cover any causes of action arising from your
use thereafter of the Sony Materials that are the subject of such notice).

 

13.          INFRINGEMENT

 

13.01.                     Subscription Service Agent agrees to notify Sony
immediately after it becomes aware of any actual or threatened infringement,
dilution or other impairment (“Infringement”) of the Sony Materials or Sony
Authorized Trademarks.  Upon receipt of such notice, Sony shall decide whether
to assert or file any legal or equitable proceedings (an “Action”) with respect
to such Infringement at its sole discretion.  If such Infringement has occurred,
at Sony’s sole option, exercisable upon notice to Subscription Service Agent,
Sony may either prosecute the Action or authorize Subscription Service Agent to
prosecute the Action in its own name.  In the event Sony elects to prosecute
such Action, Subscription Service Agent shall cooperate with Sony in the Action,
at Sony’s reasonable expense.

 

13.02.                     Subscription Service Agent agrees to notify Sony
immediately after it becomes aware of any asserted or threatened Action by any
Person that the Sony Materials causes the Infringement of the intellectual
property or other rights of such Person.  If such Person asserts or institutes
an Action against Subscription Service Agent or against Sony alleging that
Infringement arises from or is related to Subscription Service Agent’s conduct
of the Service, Subscription Service Agent shall pay all expenses and fees
(including attorneys’ fees and expenses and costs of investigation and
litigation) incurred in connection therewith, and shall pay any judgments,
proceeds, damages or settlements resulting therefrom.  Subscription Service
Agent may not compromise or settle any such Infringement Action without Sony’s
prior written consent, which can be withheld in its sole discretion.  Each of
Sony and Subscription Service Agent agrees to reasonably cooperate with each
other as necessary, in defending any such Action.

 

55

--------------------------------------------------------------------------------


 

14.          CONFIDENTIALITY

 

14.01.   (a)      Each of Sony and the Subscription Service Agent (each a
“Disclosing Party”) agrees that it shall, and it shall instruct in writing its
respective attorneys, accountants and other professional advisors (collectively,
“Advisors”) to, hold in confidence and not communicate, transmit, publish,
disseminate or otherwise disclose any of the terms and conditions of this
Content Integration Agreement or of the Syndication Agent Agreements (or, for
the avoidance of doubt, any Outside Agreement) or any fact, matter, event or
surrounding circumstance leading to or relating to the negotiation thereof to
which such party was privy or of which it was otherwise made aware (e.g., by
being copied on correspondence or by being advised of such fact, matter, event
or circumstance by another party to the negotiation) (collectively,
“Confidential Information”); provided, however, that nothing in this paragraph
14.01 shall prohibit disclosure of such Confidential Information: (i) by each
such party to its respective financial officers, management, bankers or others
as may be reasonably necessary in the operation of its business, (ii) by each
such party to its respective Advisors to the extent that such disclosure is in
the opinion of such Advisors required to enable such Advisors fully to represent
the party concerned, (iii) in connection with any legal or governmental
proceeding, or (iv) to any judicial, governmental or regulatory body.  At Sony’s
request, you shall cause each of your Advisors to execute a confidentiality
statement in accordance with the preceding sentence.  In addition, you will
provide Sony with a reasonable opportunity to review and comment on any
disclosure in any of filings by you under the United States securities laws
regarding this Content Integration Agreement and the transactions contemplated
hereunder and, if you are required to file this Content Integration Agreement
under applicable securities laws, you will use best efforts to obtain
confidential treatment for those portions of this Content Integration Agreement
that Sony designates.

 

(b)          Notwithstanding anything to the contrary herein, Confidential
Information shall not include information which:

 

(1)        at or prior to the time of disclosure by the Disclosing Party was
known to or independently developed by the party receiving such information (a
“Receiving Party”), except to the extent unlawfully appropriated by the
Receiving Party or third party;

 

(2)        at or after the time of disclosure by the Disclosing Party becomes
generally available to the public through no wrongful or negligent act or
omission on the Receiving Party’s part; or

 

(3)        the Receiving Party receives from a third party free to make such
disclosure without breach of any legal obligation.

 

(4)        is required to be disclosed pursuant to any statute, regulation,
order, subpoena or document discovery request.

 

56

--------------------------------------------------------------------------------


 

14.02.   Subscription Service Agent shall exercise best efforts to ensure that
each Syndication Agent shall: (i) hold in confidence and not communicate,
transmit, publish, disseminate or otherwise disclose any of the terms and
conditions of the Syndication Agent Agreements or any fact, matter, event or
surrounding circumstance leading to or relating to the negotiation thereof to
which such party was privy or of which it was otherwise made aware (e.g., by
being copied on correspondence or by being advised of such fact, matter, event
or circumstance by another party to the negotiation) (collectively, “Agent
Confidential Information”) and (ii) instruct in writing its Advisors to hold in
confidence and not communicate, transmit, publish, disseminate or otherwise
disclose any of the terms and conditions of the Syndication Agent Agreements or
any fact, matter, event or surrounding circumstance leading to or relating to
the negotiation thereof; provided, however, that the exceptions set forth in
subparagraphs 14.01 above shall also apply hereto.  At Sony’s request, you shall
cause each of the Syndication Agents to cause their Advisors to execute a
confidentiality statement in accordance with the preceding sentence.  In
addition, you will cause the Syndication Agents to provide Sony with a
reasonable opportunity to review and comment on any disclosure in any of filings
by you under the United States securities laws regarding this Content
Integration Agreement and the transactions contemplated hereunder and, if they
are required to file any Syndication Agent Agreement under applicable securities
laws, you will cause them to use best efforts to obtain confidential treatment
for those portions of such agreement that Sony designates.

 

14.03.   (a)      Neither party hereto shall, without the prior written consent
of the other party, issue any press release or make any other public
announcement or statement relating to any terms and conditions of this Content
Integration Agreement or any fact, matter, event or surrounding circumstance
leading to or relating to the negotiation thereof to which such party was privy
or of which it was otherwise made aware (e.g., by being copied on correspondence
or by being advised of such fact, matter, event or circumstance by another party
to the negotiation).  You and Sony shall endeavor to mutually prepare a press
release to be issued after the complete execution of this Content Integration
Agreement; provided that (i) the failure of you or Sony to agree on the wording
of the press release or the issuance thereof shall not constitute a breach of
this agreement, and (ii) if you and Sony fail to agree on the wording of the
press release or the issuance thereof then neither you nor Sony shall issue such
press release.

 

(b)      Subscription Service Agent shall exercise best efforts to prevent
Syndication Agents from issuing any press release or making any other public
announcement or statement relating to any terms and conditions of this Content
Integration Agreement or the Syndication Agent Agreements or any fact, matter,
event or surrounding circumstance leading to or relating to the negotiation
thereof to which such party was privy or of which it was otherwise made aware
(e.g., by being copied on correspondence or by being advised of such fact,
matter, event or circumstance by another party to the negotiation).

 

15.          NOTICES

 

15.01.   (a)      Except as otherwise specifically provided herein, all notices
under this Content Integration Agreement shall be in writing and shall be given
by courier or other personal delivery or by registered or certified mail at the
appropriate address below or at a substitute address designated by notice by the
party concerned.

 

57

--------------------------------------------------------------------------------


 

 

TO YOU:

 

The address shown above.

 

 

 

TO SONY:

 

550 Madison Avenue

 

 

New York, New York  10022-3211

 

Each notice to Sony shall be addressed for the attention of Sony’s Senior Vice
President, Business Affairs & Administration, and a copy of each notice to Sony
shall be sent simultaneously to the Sony Music Entertainment Inc. Law Department
for the attention of Sony’s Senior Vice President and General Counsel.  Sony
shall undertake to send a copy of each notice sent to you to Myman Abell Fineman
Greenspan & Light, LLP, 11601 Wilshire Boulevard, Suite 2200, Los Angeles,
California 90025-1758, Attention: Eric Greenspan, Esq. and Jeffrey Taylor Light,
Esq., but Sony’s failure to send any such copy shall not constitute a breach of
this agreement or impair the effectiveness of the notice concerned.  Notices
shall be deemed given when mailed or, if personally delivered, when so
delivered, except that a notice of change of address shall be effective only
from the date of its receipt.

 

(b)   Notwithstanding anything in subparagraph 15.01(a) above, each Service Fee
Report and accompanying payment made under subparagraph 6.03(a) above shall be
addressed as follows: Sony Music Entertainment Inc., Royalty Department, 550
Madison Avenue, New York, New York  10022-3211, Attention: Vice President,
Royalty Accounting.

 

16.          MISCELLANEOUS PROVISIONS

 

16.01.   Subscription Service Agent will at all times indemnify and hold
harmless the Sony Parties, from and against any and all claims, damages,
liabilities, costs and expenses (including legal expenses and counsel fees)
arising out of: (a) the operation of the Service, (b) Subscription Service
Agent’s, Syndication Agents’, End Users’ and any other Person’s use (including
but not limited to unauthorized use or duplication), in connection with the
Subscription Service, of any Sony Materials; or (c) any breach or alleged breach
by Subscription Service Agent of any representation, warranty, covenant or
agreement made by Subscription Service Agent herein, including, without
limitation, Subscription Service Agent’s representation, warranty and agreement
to secure and pay for all third party licenses, permissions and consents
(individually and collectively, “CenterSpan Claims”).  In the event of any
CenterSpan Claim: (i) Sony shall notify CenterSpan of the CenterSpan Claim
concerned promptly following the date that Sony become aware of it; (ii)
CenterSpan shall defend against the CenterSpan Claim concerned (at CenterSpan’s
own expense) through legal counsel selected by CenterSpan with Sony’s consent,
which consent Sony shall not unreasonably withhold; and (iii) each party shall
reasonably cooperate with the other in the defense of the CenterSpan Claim
concerned.  CenterSpan shall be solely responsible for the amount of any
settlement or judgment for such CenterSpan Claim and all legal expenses and
counsel fees incurred by CenterSpan in connection therewith, subject to
subparagraph 16.01(b) below.

 

58

--------------------------------------------------------------------------------


 

(b)     In the event that CenterSpan is either unwilling to defend against the
CenterSpan Claim concerned or is otherwise not reasonably defending against the
CenterSpan Claim concerned, Sony shall have the right to assume the defense and
settlement of the CenterSpan Claim concerned through legal counsel selected by
Sony, but CenterSpan shall be solely responsible at all times for the amount of
any settlement or judgment for such CenterSpan Claim, as well as all reasonable
legal expenses and counsel fees incurred by Sony in connection therewith.  Any
settlement of a CenterSpan Claim shall be subject to CenterSpan’s consent, which
consent CenterSpan shall not unreasonably withhold.  Notwithstanding the
foregoing, in the event that CenterSpan defends against the CenterSpan Claim
concerned (at CenterSpan’s own expense) through legal counsel selected by
CenterSpan as provided above, Sony shall have the right at all times to actively
participate in the defense thereof, and to employ legal counsel selected by Sony
at Sony’s own expense, it being understood that CenterSpan shall have the right
at all times, in CenterSpan’s sole discretion, to maintain control of the
conduct of the defense.

 

16.01.1.  (a)       Notwithstanding anything to the contrary in paragraph 16.11
below, except as provided in subparagraphs 12.02(b) and 12.02(c) above, Sony
shall at all times indemnify and hold harmless you from and against any and all
third-party claims, losses, damages, liabilities, costs and expenses, including,
without limitation, legal expenses and reasonable counsel fees arising out of
any breach by Sony of any warranty, representation, covenant or obligation by
Sony hereunder (including, without limitation, (1) any claims arising from
Publishing Rights, but only in the event that Sony secures such Publishing
Rights pursuant to section 4.03(e)(2), and (2) any claims arising from your use
of the Sony Cleared Recordings and corresponding Artwork as and to the extent
authorized hereunder in accordance with the terms of this Content Integration
Agreement), any claims that the Sony Cleared Recordings or Sony Materials cause
the Infringement of the intellectual property or other rights of such
third-party regardless of whether Sony is in breach of the representations and
warranties contained in subparagraphs 12.02(b) and 12.02(c) above, and any
claims arising out of legal actions undertaken by Sony against Persons owing
debts in accordance with and subject to subsection 6.03(b)(4)(A)(II) above
(individually and collectively, “Sony Claims”).  In the event of any Sony Claim:
(i) you shall notify Sony of the Sony Claim concerned promptly following the
date that you become aware of it; (ii) Sony shall defend against the Sony Claim
concerned (at Sony’s own expense) through legal counsel selected by Sony with
your consent, which consent you shall not unreasonably withhold; and (iii) each
party shall reasonably cooperate with the other in the defense of the Sony Claim
concerned.  Sony shall be solely responsible for the amount of any settlement or
judgment for such Sony Claim and all legal expenses and counsel fees incurred by
Sony in connection therewith, subject to subparagraph 16.01.1(b) below.

 

59

--------------------------------------------------------------------------------


 

(b)      In the event that Sony is either unwilling to defend against the Sony
Claim concerned or is otherwise not reasonably defending against the Sony Claim
concerned, you shall have the right to assume the defense and settlement of the
Sony Claim concerned through legal counsel selected by you, but Sony shall be
solely responsible at all times for the amount of any settlement or judgment for
such Sony Claim, as well as all reasonable legal expenses and reasonable counsel
fees incurred by you in connection therewith.  Any settlement of a Sony Claim
shall be subject to Sony’s consent, which consent Sony shall not unreasonably
withhold.  Notwithstanding the foregoing, in the event that Sony defends against
the Sony Claim concerned (at Sony’s own expense) through legal counsel selected
by Sony as provided above, you shall have the right at all times to actively
participate in the defense thereof, and to employ legal counsel selected by you
at your own expense, it being understood that Sony shall have the right at all
times, in Sony’s sole discretion, to maintain control of the conduct of the
defense.

 

16.02.   Subscription Service Agent acknowledges that the Sony Materials and
Sony Materials hereunder has a special, unique and extraordinary character which
gives them a peculiar value, and that, in the event of a breach of any term,
condition, representation, warranty, covenant or agreement contained in this
Content Integration Agreement, Sony shall be caused irreparable injury,
including loss of goodwill and harm to reputation, which cannot be adequately
compensated in monetary damages.  Accordingly, in the event of any such breach,
actual or threatened, Sony shall have, in addition to any other legal remedies,
the right to injunctive or other equitable relief.

 

16.03.   All remedies provided for pursuant to this Content Integration
Agreement are cumulative, and no exercise, or failure to exercise, any option by
either party will limit such party’s right to recover damages or pursue any
other remedies available at law or in equity.

 

16.04.   If any provision of this Content Integration Agreement or the
application thereof to any party, Person or circumstance shall be invalid,
illegal or unenforceable to any extent, the remainder of this Content
Integration Agreement and the application thereof shall not be affected and
shall be enforceable to the fullest extent permitted by law.

 

16.05.   This Content Integration Agreement, including the various Exhibits
attached hereto, shall constitute the entire agreement between the parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter. No
change or termination of this Content Integration Agreement shall be binding
upon Sony or you unless it is made by an instrument signed by both parties
hereto.  A waiver by either party of any provision of this Content Integration
Agreement in any instance shall not be deemed a waiver of such provision, or any
other provision hereof, as to any future instance or occurrence.  All remedies,
rights, undertakings, and obligations contained in this Content Integration
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, or obligation of either party.  The captions
of the Articles in this Content Integration Agreement are included for
convenience only and shall not affect the interpretation of any provision.

 

60

--------------------------------------------------------------------------------


 

16.06.   (a)     Sony may assign its rights under this Content Integration
Agreement in whole or in part to any subsidiary, affiliated or controlling
corporation, to any Person owning or acquiring a substantial portion of the
stock or assets of Sony, or to any partnership or other venture in which Sony
participates, and such rights may be similarly assigned by any assignee.  No
such assignment shall relieve Sony of any of Sony’s obligations hereunder. 
Subject to subparagraph 16.06(b) below, you shall not have the right to assign
this Content Integration Agreement or any of your rights or obligations
hereunder, in whole or in part, without Sony’s prior written consent.  Any
purported assignment by you in violation of this paragraph shall be void.

 

(b)  (1) You may assign your rights under this Content Integration Agreement to
another Person, in connection with a sale or transfer of substantially all
assets associated with the Service, subject to the following conditions:

 

(i) The acquiring Person, or any Affiliate of such Person, cannot be: (A) a
Triggering Person, (B) an entity (or the parent, subsidiary, affiliate or
licensee of any such entity) against which Sony or any licensee, either directly
or indirectly, has a claim arising out of the unauthorized recording,
manufacture, distribution, sale, reproduction (or other use) of any Sony
Materials or other property or other tangible or intangible rights, (C) an
entity (or the parent, subsidiary, affiliate or licensee of any such entity)
involved in litigation with Sony arising out of the unauthorized recording,
manufacture, distribution, sale, reproduction (or other use) of any Sony
Materials or other property or other tangible or intangible rights, or (D) an
entity (or the parent, subsidiary, affiliate or licensee of any such entity)
engaged in any unauthorized recording, manufacture, distribution, sale or other
activity in violation of Sony’s or it licensee’s rights (any such entity
described in clauses (B) – (D) is sometimes referred to as a “Prohibited
Entity”).  (In each case, CenterSpan may request that Sony inform CenterSpan
whether a potential acquirer of CenterSpan constitutes a Prohibited Entity.)

 

(ii)          The assignment shall not be effective until you have delivered to
Sony an instrument approved by Sony (such approval not to be unreasonably
withheld or delayed) effecting the assignment and the assignee’s assumption of
your obligations, and Sony has executed that instrument to evidence Sony’s
approval of it (which approval shall not be unreasonably withheld if the
conditions of subsections 16.06(b)(1)(i) – (ii) and (iii) and (iv) below herein
have been met);

 

61

--------------------------------------------------------------------------------


 

(iii)         No such assignment shall relieve you of your obligations under
this Content Integration Agreement (unless Sony otherwise agrees in writing);
and

 

(iv)        If such an assignment takes place, any further transfer of the
rights assigned shall be subject to the same conditions.

 

(2)   Subject to section 11.01(b)(6), you may convey your rights under this
Content Integration Agreement to a subsidiary or affiliate of CenterSpan,
provided that: (i) fifty percent (50%) of the stock and assets of such
subsidiary or affiliate are owned by CenterSpan at all times throughout the
Term, (ii) CenterSpan wholly-controls such subsidiaries’ or affiliates’
operations at all times throughout the Term, and (iii) fifty percent (50%) of
the Service is thereafter owned and operated solely by such subsidiary or
affiliate.

 

(3)   Any purported assignment by you in violation of this subparagraph 16.06(b)
shall be void.  For the avoidance of doubt, CenterSpan’s obligations under this
Content Integration Agreement shall not be diminished or otherwise affected by
any such assignment.

 

16.07.   Unless specifically set forth in this Content Integration Agreement,
neither party shall be entitled to recover damages or to terminate the Term by
reason of any breach by the other party of its material obligations, unless the
latter party has failed to remedy the breach within thirty (30) days following
receipt of notice thereof (or, if the breach concerned cannot be remedied within
thirty (30) days, if the latter party commences to remedy the breach within that
time and proceeds to complete the remedy with reasonable promptness).

 

16.08.   In entering into this Content Integration Agreement, you have and shall
have the status of independent contractor.  Nothing herein contained shall
contemplate or constitute you or any Syndication Agent as Sony’s agent, except
to the extent expressly set forth herein, or employee, and nothing herein shall
constitute a partnership, joint venture or fiduciary relationship between you
and Sony.

 

16.09.   THIS CONTENT INTEGRATION AGREEMENT HAS BEEN ENTERED INTO IN THE STATE
OF NEW YORK, AND THE VALIDITY, INTERPRETATION AND LEGAL EFFECT OF THIS CONTENT
INTEGRATION AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES UNDER NEW YORK
LAW).  THE NEW YORK COURTS (STATE AND FEDERAL), SHALL HAVE SOLE

 

62

--------------------------------------------------------------------------------


 

JURISDICTION OF ANY CONTROVERSIES REGARDING THIS CONTENT INTEGRATION AGREEMENT;
ANY ACTION OR OTHER PROCEEDING WHICH INVOLVES SUCH A CONTROVERSY SHALL BE
BROUGHT IN THOSE COURTS IN NEW YORK COUNTY AND NOT ELSEWHERE.  THE PARTIES WAIVE
ANY AND ALL OBJECTIONS TO VENUE IN THOSE COURTS AND HEREBY SUBMIT TO THE
JURISDICTION OF THOSE COURTS.  ANY PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY,
AMONG OTHER METHODS, BE SERVED UPON YOU BY DELIVERING IT OR MAILING IT, BY
REGISTERED OR CERTIFIED MAIL, DIRECTED TO THE ADDRESS FIRST ABOVE WRITTEN OR
SUCH OTHER ADDRESS AS YOU MAY DESIGNATE PURSUANT TO ARTICLE 16.  ANY SUCH
DELIVERY OR MAIL SERVICE SHALL BE DEEMED TO HAVE THE SAME FORCE AND EFFECT AS
PERSONAL SERVICE WITHIN THE STATE OF NEW YORK.

 

16.10.   This Content Integration Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.  This Content Integration Agreement
shall not become effective until executed by all proposed parties hereto.

 

16.11.   SONY MAKES NO WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE WITH RESPECT TO THE SONY MATERIALS.  IN NO EVENT SHALL
SONY BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, MULTIPLE, SPECIAL OR
INDIRECT DAMAGES IN CONNECTION WITH THIS CONTENT INTEGRATION AGREEMENT
(INCLUDING BUT NOT LIMITED TO LOST BUSINESS PROFITS) EVEN IF SONY HAS BEEN
ADVISED OF THE POSSIBILITY OF THE SAME.

 

16.12.   Subscription Service Agent recognizes that the sale of Records by means
of  Conditional Download and Streaming, is speculative and that Sony makes no
warranties, representations or guarantees with respect to the number of Streams
or Conditional Downloads, if any, which will be sold by Sony hereunder or
otherwise.

 

16.13.   Omitted without implication.

 

16.14.   Sony and Subscription Service Agent agree to execute such further
documentation and perform such further actions, including the recordation of
such documentation with appropriate authorities, as may be reasonably requested
by the other party hereto to evidence and effectuate further the purposes and
intents set forth in this Content Integration Agreement.

 

16.15.   Subscription Service Agent shall, from time to time, do and perform
such other and further acts and duly execute and deliver such further documents
and assurances as may be required by applicable laws or as requested by Sony to
establish, maintain and protect Sony’s rights and remedies and to carry out and
effect the intent and purpose of this Content Integration Agreement, including,
without limitation, the execution and delivery of additional documentation
and/or instruments, in recordable form, and the recording or filing of
additional documentation and/or instruments, including, without limitation, any
notice, UCC-1 and/or security agreement in accordance with the laws of such
jurisdictions in which Sony may in its sole discretion from time to time deem
necessary.  Without limiting the foregoing, Subscription Service Agent shall
cause any such document and/or additional instruments which shall be executed to
be kept, filed, deposited or recorded, at all times, in such places that Sony
shall designate in its sole discretion in order to perfect and preserve Sony’s
rights in and to the Sony Materials and the Sony Authorized Trademarks.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Content Integration
Agreement, effective as of the date first above written.

 

 

SONY MUSIC, A Group of Sony Music Entertainment Inc.

 

 

 

 

 

By:

 /s/ Ron Wilcox

 

 

Name: Ron Wilcox

 

Title: EVP, BA + NT, SMEI SVP, BA + ADM., SONY MUSIC, A Group of SMEI

 

 

 

CENTERSPAN COMMUNICATIONS CORP.

 

 

 

 

 

By:

 /s/ Frank G. Hausman

 

 

Name: Frank G. Hausman

 

Title: Chairman + CEO

 

 

 

64

--------------------------------------------------------------------------------


 

Schedule A

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

65

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Functionality Specifications

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

66

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Technical Specifications

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]*

 

--------------------------------------------------------------------------------

*  Confidential Portions Omitted.

 

67

--------------------------------------------------------------------------------


 

Exhibit B

 

STREAMING SECURITY FUNCTIONAL REQUIREMENTS

 

Introduction

 

This document outlines the issues around the security of streamed media and
enumerates the requirements of the international Recording Industry of such
systems.

 

Capitalized terms in this document are defined in Annex A or in the SDMI
Portable Device Specification Part 1 Version 1.0 (henceforth the “SDMI PD
Specification”).

 

FUNCTIONAL REQUIREMENTS

 

The following are requirements of a Streaming Security System.

 

SCOPE

 

This Streaming Functional Requirement Document shall be able to be applied to
all types of Streaming, in particular digital broadcasting, other forms of
digital communications to the public (such as cable transmission systems) and
streaming over packet-based networks (such as the Internet).

 

CONTENT SECURITY

 

A Streaming Security System shall not allow Content to be accessible digitally
except in accordance with this document.

 

In particular:

 

•                                        Content shall be Protected at all
points in the system,

 

•                                        A Streaming Security System shall
ensure that the Content is not accessible by systems and applications that do
not enforce the Usage Rules.  This requirement shall, as a minimum, apply both
to connections between software modules and hardware connections between
consumer devices.

 

•                                        A Streaming Security System shall
ensure that after Content is rendered, it is inaccessible within the system that
performed the rendering.

 

•                                        Unprotected and unauthenticated digital
outputs shall not be enabled or supported for Content that carries Streaming
Usage Rules that do not authorize such outputs.  This requirement shall not
apply to existing, widely deployed devices such as USB speakers.  The level of
protection of the Content shall be no less than that provided by encryption,
using technology customarily accepted within the applicable industry, to the
extent necessary to protect Content.

 

68

--------------------------------------------------------------------------------


 

A Streaming Security System shall ensure that Content which is removed from the
system other than in accordance with the Content’s Streaming Usage Rules (for
example by analogue copying) is, to the extent possible, unable to be used in a
manner inconsistent with these Functional Requirements.  This might be achieved
by adding or re-marking a watermark in the Content into a state whereby systems
compliant with other security specifications (such as the SDMI PD Specification)
cannot accept it.

 

STORED CONTENT

 

If Streamed Content contains Streaming Usage Rules that permit the storage of a
copy of the Content by the recipient of the Stream, then that copy may only be
stored as SDMI Protected Content for Local Use and the Usage Rules of the stored
copy shall be the Usage Rules required by the Streaming Usage Rules.

 

ROBUSTNESS

 

A Streaming Security System shall conform to agreed robustness Requirements that
set out the strength of the security and response to new circumstances which is
required.  The SDMI PD Specification contains appropriate language and is
attached to this document for reference as Annex B.

 

SELECTION OF SYSTEM

 

Where the law does not so prohibit, Rights Holders shall be able to specify
whether their Content is authorized to be delivered over a particular Streaming
Security System.

 

STREAMING USAGE RULES

 

A Streaming Security System shall allow Streaming Usage Rules to be expressed as
associated or embedded information, or else inherently implied by the Service’s
design, and shall ensure that all forms are obeyed.

 

Streaming Usage Rules shall be linked persistently to the Content, implicitly or
explicitly.

 

A Streaming Security System shall provide a sufficiently rich vocabulary in its
expression of Streaming Usage Rules that all possible business models are
accommodated.  There is a discussion of this in the next section.

 

DEFAULT USAGE RULE ENFORCEMENT

 

Where there are no Streaming Usage Rules relating to Content, a Streaming
Security System shall apply the Default Streaming Usage Rules. 

 

The Default Streaming Usage Rule shall be that streamed Content may be rendered
for immediate consumption but that no copy shall be retained before or after
rendering.

 

69

--------------------------------------------------------------------------------


 

STREAMING USAGE RULE ENFORCEMENT

 

A Streaming Security System shall ensure that Streaming Usage Rules are obeyed
within it and also that Streaming Usage Rules and consequent Usage Rules are
obeyed in systems to which Content is transferred.

 

PERFORMANCE

 

IMPACT ON END-USERS

 

So far as is possible, a Streaming Security System shall be transparent to
end-users.  It shall neither materially increase the time to listen when a
Stream is demanded by an end-user, nor materially degrade the sonic quality of
the system, compared to an insecure system.

 

CONTENT SELECTION

 

A Streaming System shall allow Rights Holders to specify the type of service for
which a particular piece of content is authorized.  This might include:

 

RETRANSMISSION

 

A Streaming Security System shall allow Rights Holders to specify whether
another streaming system is permitted to further stream a particular piece of
Content, or to place conditions on such further streaming.

 

QUALITY ASSURANCE

 

A Streaming Security System shall, where not prohibited by law, allow Rights
Holders to specify that Content shall not be delivered over Best Effort Systems
(i.e., that it shall only be delivered over Quality of Service (QoS) Assured
Systems, or conventional broadcasting systems).

 

Where not prohibited by law, a Streaming Security System shall allow Rights
Holders to specify the limits on audio quality at which Content may be delivered
by reference to bit rates, acceptable codecs, etc.

 

IDENTIFICATION DATA

 

A Streaming Security System shall allow Rights Holders to control how the
identification data, which is associated with Content being Streamed, is used by
applications and end users.

 

70

--------------------------------------------------------------------------------


 

COMPLIANCE

 

A Streaming Security System shall have adequate means for enforcing compliance.

 

USAGE RULES

 

The following is a non-exhaustive list of the type of Streaming Usage Rules
which a Streaming Security System may be required by Rights Holders to support.

 

RECORD CONTROL

 

A Streaming Security System shall allow Rights Holders to specify whether the
end-user is permitted to retain a copy of a particular piece of Content
(excluding temporary copies made in rendering the stream).  It shall also allow
Rights Holders to place constraints on the use of this copy by allocating Usage
Rules to the retained Content.

 

COPYING

 

Content may be authorized for retention only for a specified period or for a
specified number of listens.

 

SECURITY

 

Content may be authorized for retention only if it is held on a system or device
of security meeting the requirements of the Rights Holder, e.g.,

 

•  “only on an SDMI compliant device”

 

•  “on a CD-R with the SCMS copy prohibit bit set”

 

•  “only in a particular type of secure container”

 

NAVIGATION

 

A Streaming Security System shall be able to allow or prevent various sorts of
navigation within streamed Content – such as skipping or fast-forwarding over
musical Content or advertising.

 

DISTRIBUTION

 

A Streaming Security System shall allow Rights Holders to specify whether the
end-user is permitted to transmit a copy of a particular piece of Content to
other end-users.  It shall also allow Rights Holders to place restrictions on
this transmission, for example by restricting the copy to a particular audio
quality level, or to a particular excerpt.

 

 

71

--------------------------------------------------------------------------------


 

TERRITORIALITY

 

A Streaming Security System shall allow Rights Holders to specify into which
geographic or otherwise defined territories delivery of the Content is
authorized.  A Streaming Security System shall also support the application of
different Default Streaming Usage Rules in different geographic or otherwise
defined territories.

 

SUBSCRIPTION PAYMENT

 

A Streaming Security System shall allow Rights Holders to restrict a stream for
delivery only to end-users who have paid a subscription fee or otherwise become
eligible to have a particular Stream delivered to them.  For instance, streams
could be limited to end-users who have purchased a membership in a fan club or
responded to an advertisement.

 

PAY PER LISTEN/MINUTE

 

A Streaming Security System shall allow Rights Holders to restrict distribution
of a stream to end-users who pay a fee to have the Stream delivered, whether by
the song, the minute or some other measure.

 

IMPULSE PURCHASE

 

A Streaming Security System shall allow Rights Holders to specify that Streamed
Content may be retained in accordance with Streaming Usage Rules that permit
purchase of the Streamed Content under explicitly controlled circumstances.  For
example, a Rights Holder might authorize the “purchase” of a track played over a
Streaming Security System.

 

Annex A – Definitions

 

STREAMING

 

Streaming is delivering audio or audio-visual Content (henceforth Content) to an
end-user such that it is consumed at approximately the same time as it is sent.

 

DOWNLOADING

 

By contrast, Downloading is delivering Content to an end-user so that it is
intended to be consumed at a later time, possibly in accordance with Usage Rules
(see below).

 

Rights Holder

 

The Rights Holder is the owner or licensee of Copyright or Neighboring Rights in
the sound recording being streamed.

 

72

--------------------------------------------------------------------------------


 

STREAMING USAGE RULES

 

Streaming Usage Rules are rules for the use of Content, defined by Rights
Holders in the Content.  Streaming Usage Rules may allow or disallow the
immediate consumption of the Content.  They may also allow or disallow other
uses of the Content such as, retention, onward transmission etc.

 

Streaming Usage Rules may differ for different delivery systems and Rights
Holders.

 

Streaming Usage Rules may be attached to or embedded within Content, or else
inherently implied by the Service’s design.

 

DEFAULT STREAMING USAGE RULES

 

Default Streaming Usage Rules are the rules defined for end-users in the absence
of Streaming Usage Rules from Rights Holders.  Default Streaming Usage Rules may
differ for different delivery systems.  They may also differ from Default Usage
Rules set out in other specifications, such as the SDMI Portable Device
Specification Part 1 Version 1.0.

 

STREAMING SECURITY SYSTEM

 

A Streaming Security System is able to ensure that Streaming Usage Rules (or
where relevant, Default Streaming Usage Rules) are obeyed.  It includes the
entire system, from the point where Content is introduced into it to the point
where Content is either rendered in accordance with Streaming Usage Rules or
handed off to another system in accordance with Streaming Usage Rules.

 

PROTECTED

 

Protected Content is in a state in which unauthorized access is restricted by
technical means (e.g., encryption or scrambling).

 

QUALITY OF SERVICE (Q0S) ASSURED SYSTEMS

 

QoS Assured Systems are systems where the path from source to end-user is
subject to guarantees over the available bandwidth and error rate.

 

73

--------------------------------------------------------------------------------


 

BEST EFFORT SYSTEMS

 

Best Effort Systems are systems where the path from source to end-user is NOT
subject to guarantees over the available bandwidth and error rate.

 

Annex B – Robustness Requirements

 

The following text is copied from the SDMI PD Specification Section 10:

 

GENERAL

 

SCOPE

 

These Robustness Requirements apply to implementations (“Implementations”) of
the SDMI Portable Device Specification, Part 1, Version 1.0 (the
“Specification”) and are incorporated in the Specification.  Capitalized terms
not defined herein shall have the meanings set forth in the Specification.

 

OBJECTIVE

 

Implementations shall protect SDMI Protected Content against unauthorized
access, copying and distribution.  Implementations shall maintain SDMI Protected
Content in a protected state or a protected environment at all times except
while such Content is being rendered in decompressed form.

 

CONSTRUCTION

 

Implementations shall comply with the Specification and be designed and
manufactured so as effectively to frustrate attempts to modify such products so
as to defeat the functions of the Specification, as more specifically described
below.

 

DEFEATING FUNCTIONS AND FEATURES

 

Implementations shall not include switches, jumpers or traces that may be cut,
or control functions means (such as end user remote control functions or
keyboard, command or keystroke bypass) by which content protection technologies
or other mandatory provisions of the Specification may be defeated or by which
compressed, decrypted SDMI Protected Content may be exposed to unauthorized
copying, usage or distribution.

 

MAINTAIN SECURITY

 

Implementations shall be designed and manufactured so as to effectively
frustrate attempts to:  (i) discover or reveal non-public keys or cryptographic
algorithms or other secrets/confidential information used to protect Content in
Implementations, (ii) defeat the functions related to Authentication,
encryption, decryption, SDMI screening, watermark screening, watermark
insertion, the Secure Authenticated Channel and Storage of SDMI Protected
Content, as defined and required in Specification, including the control
functions or Usage Rules, to the extent such functions and rules are implemented
in the foregoing, and (iii) change embedded identities (collectively, clauses
(i), (ii), and (iii) of this Section 10.1.4 are referred to herein as the
“Security Functions and Features”).  Furthermore, in SDMI-Complaint products,
where SDMI Protected Content is delivered from one part of the SDMI-Complaint
product to another–whether among integrated circuits, software modules, or a
combination thereof–the portions of such product that perform the Security
Functions and Features shall be designed and otherwise integrated and associated
with each other such that SDMI Protected Content in a usable form flowing
between them shall be Protected from being intercepted and copied or
distributed.

 

74

--------------------------------------------------------------------------------


 

METHODS OF MAKING FUNCTIONS ROBUST

 

Implementations shall use at least the following techniques to be designed to
effectively frustrate efforts to circumvent or defeat the functions and
protections in the Specification and these Robustness Requirements:

 

ACCESSIBILITY OF CONTENT

 

Decrypted SDMI Protected Content shall not be available on outputs other than
those specified in the Specification or these Robustness Requirements and,
within Implementations, such Content shall not be present on any user accessible
buses in useable form in such a manner that permits users to circumvent or
defeat the Security Functions and Features.  For these purposes, a “user
accessible bus” shall mean a data bus which is designed for end user upgrades or
access, such as PCMCIA, device bay, IEEE 1394 or Cardbus, but not PCI buses,
memory buses, CPU buses, and similar portions of a device’s internal
architecture.  The foregoing shall also apply to interfaces between or among
SDMI-Compliant products, such that SDMI Protected Content is transmitted in a
Protected manner.

 

PLAYBACK

 

Unprotected digital playback (e.g., via USB speakers) shall be limited to linear
PCM at 48 kHz 16 bit or below, and any playback at a rate higher than 1.5 times
normal speed shall be noticeably degraded unless the pitch is corrected to the
pitch at the normal speed.

 

ROBUSTNESS REQUIREMENTS APPLICABLE  TO SOFTWARE IMPLEMENTATIONS

 

Any portion of an Implementation that implements one or more of the security
functions set forth in the Specification in software that could allow compromise
of SDMI Protected Content shall include all of the characteristics set forth in
Sections 10.1 and 10.2.1 of these Robustness Requirements.  In addition, such
Implementations shall:

 

Use one or more reasonable methods, which may include, but shall not be limited
to: encryption, execution of a portion of the implementation in ring zero or
supervisor mode, and/or embodiment in a secure physical implementation; and in
every case of implementation of software, using techniques of obfuscation to
disguise and hamper attempts to discover the approaches used.

 

Be designed so as to perform self-checking of the integrity of its component
parts and be designed to result in a failure of the Implementation to provide
the authorized Authentication and/or decryption function in the event of
unauthorized modification.  For these purposes, a “modification” includes any
change in, or disturbance or invasion of features or characteristics, or
interruption of processing.  This provision requires at a minimum the use of
“signed code” or other means of tagging or operating throughout the code which
are equivalent or more robust.  For purposes hereof, “component parts” are those
that interact with SDMI Protected Content.

 

ROBUSTNESS REQUIREMENTS APPLICABLE TO HARDWARE IMPLEMENTATIONS

 

Any portion of an SDMI-Complaint product that implements a part of the
Specification in hardware shall include all of the characteristics set forth in
Sections 10.1 and 10.2.1 of these Robustness Requirements.  The fact that a
software Implementation operates on a hardware computing platform shall not, in
and of itself, cause such hardware computer platform to be subject to the
requirements set forth in Sections 10.2.4 and 10.2.5.  If, however, the software
Implementation relies on hardware or any hardware component to satisfy these
Robustness Requirements, then such hardware or hardware component shall be
governed by the robustness rules set forth herein for hardware implementations. 
In addition, such Implementation shall:

 

75

--------------------------------------------------------------------------------


 

1)                                   Use any reasonable means including, but not
limited to: embedding encryption keys and algorithms in silicon circuitry or
firmware which cannot be read, or the techniques described above for software.

 

2)                                   Be designed such that attempts to remove or
replace hardware elements in a way that would compromise the content protection
features of the Specification would pose a serious risk of damaging such product
so that it would no longer be able to receive playback SDMI Protected Content. 
By way of example, a component that is soldered rather than socketed may be
appropriate for these means.

 

3)                                   Be designed such that the failure of a
Security Function or Feature would cause the product to no longer be able to
receive or playback SDMI Protected Content.

 

ROBUSTNESS REQUIREMENTS APPLICABLE TO HYBRID IMPLEMENTATIONS

 

The interfaces between hardware and software Implementations of an
SDMI-Compliant product or between or among SDMI-Complaint products shall be
designed so that they provide the level of protection that would be provided by
a purely hardware or purely software Implementation as described above.

 

REQUIRED LEVELS OF ROBUSTNESS

 

1)                                   The Security Functions and Features and the
characteristics set forth in Section 10.1.4 shall be implemented so that it is
reasonably certain that they:

 

2)                                   Cannot be defeated or circumvented using
Widely Available Tools (as defined below) or Specialized Tools (as defined
below) and

 

Can only with difficulty be defeated or circumvented using Professional Tools
(as defined below).

 

Widely Available Tools shall mean general-purpose tools or equipment that are
widely available at a reasonable price, such as screwdrivers, jumpers, clips,
and soldering irons.

 

Specialized Tools shall mean specialized electronic tools that are widely
available at a reasonable price, such as memory readers and writers, debuggers,
decompilers, or similar software development products other than devices or
technologies that are designed and made available for the specific purpose of
bypassing or circumventing the protection technologies that are required by the
Specification, i.e., “Circumvention Devices”.

 

Professional Tools shall mean professional tools or equipment, such as logic
analyzers, chip disassembly systems, or in circuit emulators, but not including
either professional tools or equipment that are made available on the basis of a
non-disclosure agreement or Circumvention Devices.

 

NEW CIRCUMSTANCES

 

If an Implementation when designed and shipped complies with the requirements
set forth above, but at any time thereafter circumstances arise which – had they
been existing at the time of design – would have caused such Implementation to
fail to comply with the Specification (“New Circumstances”), then upon having
reasonable notice of such New Circumstances, the developer of such
Implementation (the “SDMI Participant”) shall promptly redesign affected
product(s) or make available upgrades to its affected product(s), and, as soon
as reasonable practicable, consistent with ordinary product cycles and taking
into account the level of threat to Content under the New Circumstances, shall
incorporate such redesign or replacement into its affected product(s), cease
manufacturing such affected product(s) and cease selling such affected
product(s).

 

76

--------------------------------------------------------------------------------


 

EXAMINATION / INSPECTION

 

Under reasonable terms, including execution of mutually acceptable
non-disclosure/non-use agreements, and upon reasonable notice to the SDMI
Participant and the SDMI Foundation by one of the RIAA, the IFPI or the RIAJ
(each referred to herein as a “Recording Company Association”), such Recording
Company Association may at its own expense have an independent expert
(acceptable to the SDMI Participant whose product(s) are to be inspected)
inspect the details necessary to an understanding of such product(s)’
implementation of the Specification and these Robustness Requirements and such
details sufficient to determine whether such product(s) is/are SDMI-Compliant.

 

Such SDMI Participant’s approval of such proposed expert shall not be
unreasonably withheld.  Details which may be inspected include the executable
object code, functional design diagrams, examples of the product, or block
diagrams, but shall not include the source code, the Verilog Hardware
Description Language (VHDL) or similar highly confidential information as
reasonable designated by the SDMI Participant.  Any report made by the
independent expert shall be made available to both the Recording Company
Association and the SDMI Participant.  The SDMI Participant shall not be
precluded or estopped from challenging the opinion of such expert in any forum. 
Nothing in this paragraph shall limit the role or testimony of such expert, if
any, in a judicial proceeding under such protective orders as a court may
impose.  This provision may not be invoked more than once per implementation,
model or version, provided that such right of inspection shall include the right
to re-inspect such implementation, model or version if it has been revised in an
effort to cure any alleged failure or compliance.  Any investigation conducted
hereunder shall be based on reasonable grounds and commenced in a good faith
attempt to determine whether an Implementation is SDMI-Compliant.



77

--------------------------------------------------------------------------------